                                                                                                 Case 19-40673                 Doc 1           Filed 04/25/19 Entered 04/25/19 15:02:16                                      Desc Main
                                                                                                                                                 Document     Page 1 of 67

                                                                                    Fill in this information to identify your case:

                                                                                    Debtor 1        William James Laudon III                                                                                            Check if this is:
                                                                                                                                                                                                                            An amended filing
                                                                                    Debtor 2        Dena Michelle Laudon
                                                                                    (Spouse, if filing)                                                                                                                 Chapter you are filing under:
                                                                                                                                                                                                                            Chapter 7
                                                                                    United States Bankruptcy Court for the District of Massachusetts                                                                        Chapter 11
                                                                                                                                                                                                                            Chapter 12
                                                                                    Case number                                                                                                                             Chapter 13
                                                                                    (If known)



                                                                               Official Form 101
                                                                               Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                         12/17


                                                                               The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together--called a
                                                                               joint case--and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, "Do you own a
                                                                               car," the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1
                                                                               and Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2.
                                                                               The same person must be Debtor 1 in all of the forms.

                                                                               Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
                                                                               information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
                                                                               number (if known). Answer every question.


                                                                                Part 1:              Identify Yourself

                                                                                                                         About Debtor 1:                                                   About Debtor 2 (Spouse Only in a Joint Case):

                                                                               1.    Your full name                      William                                                           Dena
                                                                                                                         First name                                                        First name
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                     Write the name that is on your      James                                                             Michelle
                                                                                     government-issued picture           Middle name                                                       Middle name
                                                                                     identification (for example,        Laudon                                                            Laudon
                                                                                     your driver’s license or
                                                                                                                         Last name                                                         Last name
                                                                                     passport).
                                                                                                                         III
                                                                                     Bring your picture                  Suffix (Sr., Jr., II, III)                                        Suffix (Sr., Jr., II, III)
                                                                                     identification to your meeting
                                                                                     with the trustee.



                                                                               2.    All other names you have N/A                                                                          N/A
                                                                                     used in the last 8 years. First name                                                                  First name

                                                                                     Include your married or             Middle name                                                       Middle name
                                                                                     maiden names.
                                                                                                                         Last name                                                         Last name

                                                                                                                         Suffix (Sr., Jr., II, III)                                        Suffix (Sr., Jr., II, III)

                                                                                                                         N/A                                                               N/A
                                                                                                                         First name                                                        First name

                                                                                                                         Middle name                                                       Middle name

                                                                                                                         Last name                                                         Last name

                                                                                                                         Suffix (Sr., Jr., II, III)                                        Suffix (Sr., Jr., II, III)




                                                                               Official Form 101                                         Voluntary Petition for Individuals Filing for Bankruptcy                                                   Page 1
                                                                                            Case 19-40673               Doc 1           Filed 04/25/19 Entered 04/25/19 15:02:16                              Desc Main
                                                                               Debtor 1   William James Laudon III                                                                                                           Case number:
                                                                                                                                          Document     Page 2 of 67



                                                                               3.   Only the last 4 digits of        XXX-XX-6929                                                    XXX-XX-6614
                                                                                    your Social Security
                                                                                    number or federal
                                                                                    Individual Taxpayer
                                                                                    Identification number
                                                                                    (ITIN)



                                                                               4.   Any business names and        I have not used any business names or EINs                              I have not used any business names or EINs
                                                                                    Employer Identification
                                                                                    Numbers (EIN) you have Alan James Co.                                                           N/A
                                                                                    used in the last 8 years. Business name                                                         Business name
                                                                                                              N/A                                                                   N/A
                                                                                    Include trade names and          Business name                                                  Business name
                                                                                    doing business as names.

                                                                                                                     N/A                                                            N/A
                                                                                                                     EIN                                                            EIN

                                                                                                                                                                                    N/A
                                                                                                                     EIN                                                            EIN




                                                                               5.   Where you live                                                                                  If Debtor 2 lives at a different address:

                                                                                                                     5 Chase Rd.                                                    Same
                                                                                                                     Number    Street                                               Number    Street
                                                                                                                                                                                    Same

                                                                                                                     North Brookfield MA 01535                                      Same Same
                                                                                                                     City, State, Zip Code                                          City, State, Zip Code
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                                                     Worcester                                                      Worcester
                                                                                                                     County                                                         County

                                                                                                                     If your mailing address is different from the one              If your mailing address is different from the one
                                                                                                                     above, fill it in here. Note that the court will send          above, fill it in here. Note that the court will send
                                                                                                                     any notices to you at this mailing address.                    any notices to you at this mailing address.

                                                                                                                     N/A                                                            N/A
                                                                                                                     Number    Street                                               Number    Street




                                                                                                                     City, State, Zip Code                                          City, State, Zip Code




                                                                               6.   Why you are choosing             Check one:                                                     Check one:
                                                                                    this district to file for
                                                                                    bankruptcy                             Over the last 180 days before filing this                      Over the last 180 days before filing this
                                                                                                                           petition, I have lived in this district longer                 petition, I have lived in this district longer
                                                                                                                           than in any other district.                                    than in any other district.

                                                                                                                           I have another reason. Explain. (See 28                        I have another reason. Explain. (See 28
                                                                                                                           U.S.C. § 1408.)                                                U.S.C. § 1408.)

                                                                                                                           N/A                                                            N/A




                                                                               Official Form 101                                  Voluntary Petition for Individuals Filing for Bankruptcy                                           Page 2
                                                                                            Case 19-40673             Doc 1       Filed 04/25/19 Entered 04/25/19 15:02:16                              Desc Main
                                                                               Debtor 1   William James Laudon III                                                                                                     Case number:
                                                                                                                                    Document     Page 3 of 67


                                                                                Part 2:        Tell the Court About Your Bankruptcy Case

                                                                               7.   The chapter of the      Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for
                                                                                    Bankruptcy Code you are Bankruptcy (Form B2010)). Also, go to the top of page 1 and check the appropriate box.
                                                                                    choosing to file under
                                                                                                                Chapter 7

                                                                                                                        Chapter 11

                                                                                                                        Chapter 12

                                                                                                                        Chapter 13



                                                                               8.   How you will pay the fee            I will pay the entire fee when I file my petition. Please check with the clerk's office in your
                                                                                                                        local court for more details about how you may pay. Typically, if you are paying the fee
                                                                                                                        yourself, you may pay with cash, cashier's check, or money order. If your attorney is
                                                                                                                        submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                                                                                                        a pre-printed address.

                                                                                                                        I need to pay the fee in installments. If you choose this option, sign and attach the Application
                                                                                                                        for Individuals to Pay Your Filing Fee in Installments (Official Form 103A).

                                                                                                                        I request that my fee be waived (You may request this option only if you are filing for Chapter
                                                                                                                        7. By law, a judge may, but is not required to, waive your fee, and may do so only if your income
                                                                                                                        is less than 150% of the official poverty line that applies to your family size and you are unable
                                                                                                                        to pay the fee in installments). If you choose this option, you must fill out the Application to
                                                                                                                        Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



                                                                               9.   Have you filed for                  No
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                    bankruptcy within the
                                                                                    last 8 years?                       Yes       District   N/A                        When                       Case number
                                                                                                                                                                                 MM/DD/YYYY

                                                                                                                                  District   N/A                        When                       Case number
                                                                                                                                                                                 MM/DD/YYYY

                                                                                                                                  District   N/A                        When                       Case number
                                                                                                                                                                                 MM/DD/YYYY




                                                                               10. Are any bankruptcy                   No
                                                                                   cases pending or being
                                                                                   filed by a spouse who is             Yes       Debtor     N/A                                                   Relationship
                                                                                   not filing this case with
                                                                                   you, or by a business                          District                              When                       Case number
                                                                                   partner, or by an                                                                             MM/DD/YYYY
                                                                                   affiliate?

                                                                                                                                  Debtor     N/A                                                   Relationship

                                                                                                                                  District                              When                       Case number
                                                                                                                                                                                 MM/DD/YYYY




                                                                               11. Do you rent your                     No. Go to line 12.
                                                                                   residence?                           Yes. Has your landlord obtained an eviction judgment against you?

                                                                                                                                  No. Go to line 12.
                                                                                                                                  Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
                                                                                                                                  part of this bankruptcy petition.




                                                                               Official Form 101                              Voluntary Petition for Individuals Filing for Bankruptcy                                        Page 3
                                                                                             Case 19-40673             Doc 1         Filed 04/25/19 Entered 04/25/19 15:02:16                              Desc Main
                                                                               Debtor 1   William James Laudon III                                                                                                        Case number:
                                                                                                                                       Document     Page 4 of 67


                                                                                Part 3:         Report About Any Businesses You Own as a Sole Proprietor



                                                                               12. Are you a sole proprietor              No.    Go to Part 4.
                                                                                   of any full- or part-time
                                                                                   business?                              Yes. Name and location of business(es)

                                                                                    A sole proprietorship is a                   Alan James Co.
                                                                                    business you operate as an                   Name of business, if any
                                                                                    individual, and is not a
                                                                                    separate legal entity such as
                                                                                    a corporation, partnership, or
                                                                                                                                 5 Chase Rd.
                                                                                    LLC.                                         Number    Street



                                                                                                                                 North Brookfield MA 01535
                                                                                                                                 City, State, Zip Code

                                                                                                                                 Check the appropriate box to describe your business:
                                                                                                                                     Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                                                                                                     Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                                                                                                     Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                                                                                                     Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                                                                                                     None of the above



                                                                               13. Are you filing under              If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can
                                                                                   Chapter 11 of the                 set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your most recent
                                                                                   Bankruptcy Code and               balance sheet, statement of operations, cash-flow statement, and federal income tax return or if any of these
                                                                                                                     documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                                   are you a small
                                                                                   business debtor?                       No.        I am not filing under Chapter 11.
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                    For a definition of small
                                                                                    business debtor, see 11
                                                                                                                          No.        I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in
                                                                                                                                     the Bankruptcy Code.
                                                                                    U.S.C. § 101(51D).
                                                                                                                          Yes.       I am filing under Chapter 11 and I am a small business debtor according to the definition in the
                                                                                                                                     Bankruptcy Code.


                                                                                Part 4:         Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

                                                                               14. Do you own or have any                 No.
                                                                                   property that poses or
                                                                                   is alleged to pose a                   Yes.
                                                                                   threat of imminent and
                                                                                   identifiable hazard to
                                                                                   public health or
                                                                                   safety? Or do you own
                                                                                   any property that needs
                                                                                   immediate attention?

                                                                                    For example, do you own
                                                                                    perishable goods, or
                                                                                    livestock that must be fed,
                                                                                    or a building that needs
                                                                                    urgent repairs?




                                                                               Official Form 101                                 Voluntary Petition for Individuals Filing for Bankruptcy                                         Page 4
                                                                                             Case 19-40673              Doc 1        Filed 04/25/19 Entered 04/25/19 15:02:16                              Desc Main
                                                                               Debtor 1   William James Laudon III                                                                                                         Case number:
                                                                                                                                       Document     Page 5 of 67


                                                                                Part 5:         Explain Your Efforts to Receive a Briefing About Credit Counseling

                                                                                                                      About Debtor 1:                                             About Debtor 2 (Spouse Only in a Joint Case):

                                                                               15. Tell the court whether             You must check one:                                         You must check one:
                                                                                   you have received
                                                                                   briefing about credit                  I received a briefing from an approved                       I received a briefing from an approved
                                                                                                                          credit counseling agency within the 180                      credit counseling agency within the 180
                                                                                   counseling.                            days before I filed this bankruptcy                          days before I filed this bankruptcy petition,
                                                                                                                          petition, and I received a certificate of                    and I received a certificate of completion.
                                                                                    The law requires that you
                                                                                                                          completion.
                                                                                    receive a briefing about credit
                                                                                                                                                                                       Attach a copy of the certificate and the
                                                                                    counseling before you file for
                                                                                                                          Attach a copy of the certificate and the                     payment plan, if any, that you developed with
                                                                                    bankruptcy. You must
                                                                                                                          payment plan, if any, that you developed with                the agency.
                                                                                    truthfully check one of the
                                                                                                                          the agency.
                                                                                    following choices. If you
                                                                                                                                                                                       I received a briefing from an approved
                                                                                    cannot do so, you are not
                                                                                                                          I received a briefing from an approved                       credit counseling agency within the 180
                                                                                    eligible to file.
                                                                                                                          credit counseling agency within the 180                      days before I filed this bankruptcy petition,
                                                                                                                          days before I filed this bankruptcy petition,                but I do not have a certificate of completion.
                                                                                    If you file anyway, the court
                                                                                                                          but I do not have a certificate of
                                                                                    can dismiss your case, you will
                                                                                                                          completion.                                                  Within 14 days after you file this bankruptcy
                                                                                    lose whatever filing fee you
                                                                                                                                                                                       petition, you MUST file a copy of the
                                                                                    paid, and your creditors can
                                                                                                                          Within 14 days after you file this bankruptcy                certificate and payment plan, if any.
                                                                                    begin collection activities
                                                                                                                          petition, you MUST file a copy of the
                                                                                    again.
                                                                                                                          certificate and payment plan, if any.

                                                                                                                          I certify that I asked for credit                            I certify that I asked for credit
                                                                                                                          counseling services from an approved                         counseling services from an approved
                                                                                                                          agency, but was unable to obtain those                       agency, but was unable to obtain those
                                                                                                                          services during the 7 days after I made my                   services during the 7 days after I made my
                                                                                                                          request, and exigent circumstances merit                     request, and exigent circumstances merit a
                                                                                                                          a 30-day temporary waiver of the                             30-day temporary waiver of the
                                                                                                                          requirement.                                                 requirement.

                                                                                                                          To ask for a 30-day temporary waiver of the                  To ask for a 30-day temporary waiver of the
                                                                                                                          requirement, attach a separate sheet                         requirement, attach a separate sheet
                                                                                                                          explaining what efforts you made to obtain the               explaining what efforts you made to obtain the
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                                                          briefing, why you were unable to obtain it                   briefing, why you were unable to obtain it
                                                                                                                          before you filed for bankruptcy, and what                    before you filed for bankruptcy, and what
                                                                                                                          exigent circumstances required you to file this              exigent circumstances required you to file this
                                                                                                                          case.                                                        case.

                                                                                                                          Your case may be dismissed if the court is                   Your case may be dismissed if the court is
                                                                                                                          dissatisfied with your reasons for not                       dissatisfied with your reasons for not receiving
                                                                                                                          receiving a briefing before you filed for                    a briefing before you filed for bankruptcy. If
                                                                                                                          bankruptcy. If the court is satisfied with your              the court is satisfied with your reasons, you
                                                                                                                          reasons, you must still receive a briefing                   must still receive a briefing within 30 days
                                                                                                                          within 30 days after you file. You must file a               after you file. You must file a certificate
                                                                                                                          certificate from the approved agency, along                  from the approved agency, along with a copy
                                                                                                                          with a copy of the payment plan you                          of the payment plan you developed, if any. If
                                                                                                                          developed, if any. If you do not do so, your                 you do not do so, your case may be dismissed.
                                                                                                                          case may be dismissed.
                                                                                                                                                                                       Any extension of the 30-day deadline is
                                                                                                                          Any extension of the 30-day deadline is                      granted only for cause and is limited to a
                                                                                                                          granted only for cause and is limited to a                   maximum of 15 days.
                                                                                                                          maximum of 15 days.




                                                                               Official Form 101                                Voluntary Petition for Individuals Filing for Bankruptcy                                            Page 5
                                                                                            Case 19-40673              Doc 1          Filed 04/25/19 Entered 04/25/19 15:02:16                                 Desc Main
                                                                               Debtor 1   William James Laudon III                                                                                                             Case number:
                                                                                                                                        Document     Page 6 of 67

                                                                                                                     About Debtor 1:                                                 About Debtor 2 (Spouse Only in a Joint Case):
                                                                                                                            I am not required to receive a briefing                      I am not required to receive a briefing
                                                                                                                            about credit counseling because of:                          about credit counseling because of:

                                                                                                                                 Incapacity.     I have a mental illness                      Incapacity.      I have a mental illness or
                                                                                                                                                 or a mental deficiency                                        a mental deficiency that
                                                                                                                                                 that makes me incapable                                       makes me incapable of
                                                                                                                                                 of realizing or making                                        realizing or making
                                                                                                                                                 rational decisions about                                      rational decisions about
                                                                                                                                                 finances.                                                     finances.

                                                                                                                                 Disability.     My physical disability                       Disability.      My physical disability
                                                                                                                                                 causes me to be unable to                                     causes me to be unable to
                                                                                                                                                 participate in a briefing                                     participate in a briefing
                                                                                                                                                 in person, by phone, or                                       in person, by phone, or
                                                                                                                                                 through the internet, even                                    through the internet, even
                                                                                                                                                 after I reasonably tried to                                   after I reasonably tried to
                                                                                                                                                 do so.                                                        do so.

                                                                                                                                 Active duty.    I am currently on active                     Active duty.     I am currently on active
                                                                                                                                                 military duty in a                                            military duty in a military
                                                                                                                                                 military combat zone.                                         combat zone.

                                                                                                                            If you believe you are not required to receive a             If you believe you are not required to receive a
                                                                                                                            briefing about credit counseling, you must file              briefing about credit counseling, you must file
                                                                                                                            a motion for waiver of credit counseling with                a motion for waiver of credit counseling with
                                                                                                                            the court.                                                   the court.


                                                                                Part 6:        Answer These Questions for Reporting Purposes

                                                                               16. What kind of debts do             16a.    Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as
                                                                                   you have?                                 "incurred by an individual primarily for a personal, family, or household purpose."

                                                                                                                                   No. Go to line 16b.
                                                                                                                                   Yes. Go to line 17.
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                                                     16b.    Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                                                                                                             money for a business or investment or through the operation of the business or investment.

                                                                                                                                   No. Go to line 16c.
                                                                                                                                   Yes. Go to line 17.

                                                                                                                     16c.    State the type of debts you owe that are not consumer debts or business debts: N/A



                                                                               17. Are you filing under                     No. I am not filing under Chapter 7. Go to line 18.
                                                                                   Chapter 7?
                                                                                                                            Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
                                                                                                                                 administrative expenses are paid that funds will be available to distribute to unsecured creditors?
                                                                                    Do you estimate that
                                                                                    after any exempt                                  No.
                                                                                    property is excluded and
                                                                                    administrative expenses                           Yes.
                                                                                    are paid that funds will
                                                                                    be available for
                                                                                    distribution to
                                                                                    unsecured creditors?



                                                                               18. How many creditors do                    1-49                                   1,000 - 5,000                            25,001 - 50,000
                                                                                   you estimate that you                    50-99                                  5,001 - 10,000                           50,001 - 100,000
                                                                                   owe?                                     100-199                                10,001 - 25,000                          More than 100,000
                                                                                                                            200-999




                                                                               Official Form 101                                  Voluntary Petition for Individuals Filing for Bankruptcy                                              Page 6
                                                                                            Case 19-40673               Doc 1         Filed 04/25/19 Entered 04/25/19 15:02:16                                Desc Main
                                                                               Debtor 1   William James Laudon III                                                                                                            Case number:
                                                                                                                                        Document     Page 7 of 67



                                                                               19. How much do you                        $0 to $50,000                            $1,000,001 to $10 million              $500,000,001 to $1 billion
                                                                                   estimate your assets to                $50,001 to $100,000                      $10,000,001 to $50 million             $1,000,000,001 to $10 billion
                                                                                   be worth?                              $100,001 to $500,000                     $50,000,001, to $100 million           $10,000,000,001 to $50 billion
                                                                                                                          $500,001 to $1 million                   $100,000,001 to $500 million           More than $50 billion



                                                                               20. How much do you                        $0 to $50,000                            $1,000,001 to $10 million              $500,000,001 to $1 billion
                                                                                   estimate your liabilities              $50,001 to $100,000                      $10,000,001 to $50 million             $1,000,000,001 to $10 billion
                                                                                   to be?                                 $100,001 to $500,000                     $50,000,001, to $100 million           $10,000,000,001 to $50 billion
                                                                                                                          $500,001 to $1 million                   $100,000,001 to $500 million           More than $50 billion


                                                                                Part 7:        Sign Below

                                                                               For you                               I have examined this petition, and I declare under penalty of perjury that the information provided is true and
                                                                                                                     correct.

                                                                                                                     If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11, 12, or
                                                                                                                     13 of title 11, United States Code. I understand the relief available under each chapter, and I choose to proceed
                                                                                                                     under Chapter 7.

                                                                                                                     If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out
                                                                                                                     this document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                                                                                                     I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                                                                                                     I understand making a false statement, concealing property, or obtaining money or property by fraud in
                                                                                                                     connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or
                                                                                                                     both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                                                                                                                     /s/ William James Laudon III                                                              04/25/2019
                                                                                                                     Debtor 1                                                                                  MM/DD/YYYY
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                                                     /s/ Dena Michelle Laudon                                                                  04/25/2019
                                                                                                                     Debtor 2                                                                                  MM/DD/YYYY



                                                                               For your attorney, if you             I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about
                                                                               are represented by one                eligibility to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
                                                                                                                     available under each chapter for which the person is eligible. I also certify that I have delivered to the debtor(s)
                                                                               Note that BkAssist is licensed for    the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that I have no
                                                                               use only by attorneys. If you are     knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.
                                                                               not represented by an attorney, you
                                                                               may not file this petition.

                                                                                                                     /s/ Ginger B. Kelly, Esq.                                                                 04/25/2019
                                                                                                                     Attorney for Debtor(s)                                                                    MM/DD/YYYY



                                                                                                                     Ginger B. Kelly, Esq.
                                                                                                                     Printed name
                                                                                                                     The Law Offices of Ginger B. Kelly
                                                                                                                     Firm name
                                                                                                                     167 Carpenter Hill Road
                                                                                                                     Number Street



                                                                                                                     Charlton MA 01507
                                                                                                                     City, State, ZIP Code

                                                                                                                     (508) 784-1014                                              AttorneyGingerKelly@gmail.com
                                                                                                                     Contact phone                                               Email address
                                                                                                                     568727
                                                                                                                     Bar number




                                                                               Official Form 101                                  Voluntary Petition for Individuals Filing for Bankruptcy                                          Page 7
                                                                                                 Case 19-40673                       Doc 1            Filed 04/25/19 Entered 04/25/19 15:02:16                                                     Desc Main
                                                                                                                                                        Document     Page 8 of 67

                                                                                    Fill in this information to identify your case:

                                                                                    Debtor 1        William James Laudon III

                                                                                    Debtor 2        Dena Michelle Laudon
                                                                                    (Spouse, if filing)                                                                                                                                           Check if this is an amended
                                                                                                                                                                                                                                                  filing
                                                                                    United States Bankruptcy Court for the District of Massachusetts

                                                                                    Case number
                                                                                    (If known)



                                                                               Official Form 106Sum
                                                                               Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                              12/15


                                                                               Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
                                                                               information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
                                                                               your original forms, you must fill out a new Summary and check the box at the top of this page.


                                                                                Part 1:              Summarize Your Assets

                                                                                                                                                                                                                                                               Your assets
                                                                                                                                                                                                                                                               Value of what
                                                                                                                                                                                                                                                               you own

                                                                               1.    Schedule A/B: Property (Official Form 106A/B)
                                                                                     1a. Copy line 55, Total real estate, from Schedule A/B .........................................................................................                               $216,300.00

                                                                                     1b. Copy line 62, Total personal property, from Schedule A/B ..............................................................................                                     $39,584.03

                                                                                     1c. Copy line 63, Total of all property on Schedule A/B.........................................................................................                               $255,884.03
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                Part 2:              Summarize Your Liabilities

                                                                                                                                                                                                                                                               Your liabilities
                                                                                                                                                                                                                                                               Amount you owe

                                                                               2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
                                                                                     2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of
                                                                                     Schedule D.............................................................................................................................................................        $238,085.46

                                                                               3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
                                                                                     3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F ...........................                                                           $0.00

                                                                                     3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F.......................                                                       $125,779.03

                                                                                                                                                                                                                            Your total liabilities                  $363,864.49


                                                                                Part 3:              Summarize Your Income and Expenses

                                                                               4.    Schedule I: Your Income (Official Form 106I)
                                                                                     Copy your combined monthly income from line 12 of Schedule I ..........................................................................                                          $7,016.93

                                                                               5.    Schedule J: Your Expenses (Official Form 106J)
                                                                                     Copy your monthly expenses from line 22, Column A, of Schedule J. ..................................................................                                             $7,726.13




                                                                               Official Form 106Sum                                Summary of Your Assets and Liabilities and Certain Statistical Information                                                             Page 1
                                                                                               Case 19-40673                       Doc 1           Filed 04/25/19 Entered 04/25/19 15:02:16                                                    Desc Main
                                                                               Debtor 1     William James Laudon III                                                                                                                                            Case number:
                                                                                                                                                     Document     Page 9 of 67


                                                                                Part 4:            Answer These Questions for Administrative and Statistical Records

                                                                               6.   Are you filing for bankruptcy under Chapters 7, 11, or 13?
                                                                                        No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other
                                                                                        schedules.
                                                                                        Yes

                                                                               7.   What kind of debt do you have?
                                                                                       Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal,
                                                                                       family, or household purpose." 11 U.S.C. § 101(8). Fill out lines 8-9 for statistical purposes. 28 U.S.C. § 159.
                                                                                       Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and
                                                                                       submit this form to the court with your other schedules.

                                                                               8.   From the Statement of Your Current Monthly Income (Official Form 122A-1, 122B, or 122C-1):
                                                                                    Copy your total current monthly income from line 11.............................................................................................                              $9,420.80

                                                                               9.   Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:..................................

                                                                               From Part 4 on Schedule E/F, copy the following:                                                                                                                            Total claim

                                                                                    9a. Domestic support obligations (Copy line 6a.)...................................................................................................                                  $0.00

                                                                                    9b. Taxes and certain other debts you owe the government. (Copy line 6b.)........................................................                                                    $0.00

                                                                                    9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) ..............................................                                                   $0.00

                                                                                    9d. Student loans. (Copy line 6f.)...........................................................................................................................                        $0.00

                                                                                    9e. Obligations arising out of a separation agreement or divorce that you did not report as priority claims.
                                                                                        (Copy line 6g.).................................................................................................................................................                 $0.00

                                                                                    9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)............................................                                                   $0.00

                                                                                    9g. Total. Add lines 9a through 9f..........................................................................................................................                         $0.00
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               Official Form 106Sum                              Summary of Your Assets and Liabilities and Certain Statistical Information                                                              Page 2
                                                                                                 Case 19-40673                         Doc 1     Filed 04/25/19 Entered 04/25/19 15:02:16                          Desc Main
                                                                                                                                                  Document     Page 10 of 67

                                                                                    Fill in this information to identify your case:

                                                                                    Debtor 1         William James Laudon III

                                                                                    Debtor 2         Dena Michelle Laudon
                                                                                    (Spouse, if filing)                                                                                                           Check if this is an amended
                                                                                                                                                                                                                  filing
                                                                                    United States Bankruptcy Court for the District of Massachusetts

                                                                                    Case number
                                                                                    (If known)



                                                                               Official Form 106A/B
                                                                               Schedule A/B: Property                                                                                                                                 12/15


                                                                               In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in
                                                                               the category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are
                                                                               equally responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any
                                                                               additional pages, write your name and case number (if known). Answer every question.


                                                                                Part 1:              Describe Each Residence, Building, Land or Other Real Estate You Own or Have an Interest in

                                                                               1.    Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

                                                                                            No. Go to Part 2.
                                                                                            Yes. Where is the property?
                                                                                     1.1 5 Chase Rd.                                             What is the property? Check all that apply    Do not deduct secured claims or exemptions.
                                                                                            Street address, if available, or other description      Single-family home                         Put the amount of any secured claims on
                                                                                                                                                    Duplex or multi-unit building              Schedule D: Creditors Who Have Claims
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                                                                                    Condominium or cooperative                 Secured by Property.
                                                                                                                                                    Manufactured or mobile home
                                                                                            North Brookfield MA 01535                               Land                                                                  Current value of
                                                                                                                                                                                                 Current value of
                                                                                            City, State, ZIP Code                                   Investment property                                                   the portion you
                                                                                                                                                                                               the entire property?
                                                                                                                                                    Timeshare                                                                  own?
                                                                                            Worcester                                               Other
                                                                                            County                                                   N/A                                                $216,300.00              $216,300.00
                                                                                                                                                 Who has an interest in the property? Check
                                                                                                                                                     one
                                                                                                                                                     Debtor 1 only                             Describe the nature of your ownership interest
                                                                                                                                                     Debtor 2 only                             (such as fee simple, tenancy by the entireties, or
                                                                                                                                                     Debtor 1 and Debtor 2 only                a life estate), if known.
                                                                                                                                                     At least one of the debtors and another
                                                                                                                                                                                               Interest in Primary Residence with Spouse
                                                                                                                                                 Other information you wish to add about
                                                                                                                                                 this item, such as local property                  Check if this is community property
                                                                                                                                                 identification number:                             (see instructions)

                                                                               2.    Add the dollar value of the portion you own for all of your entries from Part 1, including any
                                                                                                                                                                                                                                $216,300.00
                                                                                     entries for pages you have attached for Part 1. Write that number here. ...........................................


                                                                                Part 2:              Describe Your Vehicles
                                                                               Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any
                                                                               vehicles you own that someone else drives. If you lease a vehicle, also report it onSchedule G: Executory Contracts and Unexpired
                                                                               Leases.


                                                                               3.    Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

                                                                                            No.
                                                                                            Yes.




                                                                               Official Form 106A/B                                                        Schedule A/B: Property                                                         Page 1
                                                                                               Case 19-40673                        Doc 1             Filed 04/25/19 Entered 04/25/19 15:02:16                                                         Desc Main
                                                                               Debtor 1    William James Laudon III                                                                                                                                              Case number:
                                                                                                                                                       Document     Page 11 of 67

                                                                                    3.1 Make:           Ford                                          Who has an interest in the property? Check                          Do not deduct secured claims or exemptions.
                                                                                                                                                      one                                                                 Put the amount of any secured claims on
                                                                                          Model:        Escape                                               Debtor 1 only                                                Schedule D: Creditors Who Have Claims
                                                                                                                                                             Debtor 2 only                                                Secured by Property.
                                                                                          Year:         2017                                                 Debtor 1 and Debtor 2 only
                                                                                                                                                             At least one of the debtors and another                                                      Current value of
                                                                                                                                                                                                                             Current value of
                                                                                          Approximate mileage:                                                                                                                                            the portion you
                                                                                                                                                                                                                           the entire property?
                                                                                                                                                             Check if this is community property                                                               own?
                                                                                          Other information:                                                 (see instructions)
                                                                                                                                                                                                                                        $12,188.00               $12,188.00


                                                                                    3.2 Make:           Dodge                                         Who has an interest in the property? Check                          Do not deduct secured claims or exemptions.
                                                                                                                                                      one                                                                 Put the amount of any secured claims on
                                                                                          Model:        Journey                                              Debtor 1 only                                                Schedule D: Creditors Who Have Claims
                                                                                                                                                             Debtor 2 only                                                Secured by Property.
                                                                                          Year:         2017                                                 Debtor 1 and Debtor 2 only
                                                                                                                                                             At least one of the debtors and another                                                      Current value of
                                                                                                                                                                                                                             Current value of
                                                                                          Approximate mileage:                                                                                                                                            the portion you
                                                                                                                                                                                                                           the entire property?
                                                                                                                                                             Check if this is community property                                                               own?
                                                                                          Other information:                                                 (see instructions)
                                                                                                                                                                                                                                        $12,133.00               $12,133.00


                                                                               4.   Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
                                                                                    Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

                                                                                          No.
                                                                                          Yes.

                                                                               5.   Add the dollar value of the portion you own for all of your entries from Part 2, including any
                                                                                                                                                                                                                                                                $24,321.00
                                                                                    entries for pages you have attached for Part 2. Write that number here ............................................


                                                                                Part 3:            Describe Your Personal and Household Items
                                                                               Do you own or have any legal or equitable interest in any of the following items? (List the current value of the portion you own. Do not
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               deduct secured claims or exemptions)



                                                                               6.   Household goods and furnishings
                                                                                    Examples: Major appliances, furniture, linens, china, kitchenware

                                                                                          No
                                                                                          Yes (Hourehold Furniture $2,500.00, J); (Pots Pans, Dishes and Misc. Household items
                                                                                             $200.00, J); (Household Kitchen Small Appliances $150.00, J); (Appliances $650.00, J);
                                                                                             (Pellet Stove $400.00, J); (Sofa $1,000.00, J); (Snowblower and Lawn Tractor $650.00,
                                                                                             J) ..................................................................................................................................................                 $5,550.00

                                                                               7.   Electronics
                                                                                    Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
                                                                                    collections; electronic devices including cell phones, cameras, media players, games

                                                                                          No
                                                                                          Yes (Television and Computer $900.00, J) .....................................................................................                                             $900.00

                                                                               8.   Collectibles of value
                                                                                    Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp,
                                                                                    coin, or baseball card collections; other collections, memorabilia, collectibles

                                                                                          No
                                                                                          Yes ......................................................................................................................................................

                                                                               9.   Equipment for sports and hobbies
                                                                                    Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
                                                                                    and kayaks; carpentry tools; musical instruments

                                                                                          No
                                                                                          Yes (Disc Golf Equipment $300.00, J).............................................................................................                                          $300.00

                                                                               10. Firearms
                                                                                    Examples: Pistols, rifles, shotguns, ammunition, and related equipment




                                                                               Official Form 106A/B                                                                  Schedule A/B: Property                                                                             Page 2
                                                                                               Case 19-40673                        Doc 1             Filed 04/25/19 Entered 04/25/19 15:02:16                                                         Desc Main
                                                                               Debtor 1    William James Laudon III                                                                                                                                            Case number:
                                                                                                                                                       Document     Page 12 of 67

                                                                                          No
                                                                                          Yes ......................................................................................................................................................

                                                                               11. Clothes
                                                                                    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

                                                                                          No
                                                                                          Yes (Clothing $1,000.00, J)...............................................................................................................                               $1,000.00

                                                                               12. Jewelry
                                                                                    Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
                                                                                    gold, silver

                                                                                          No
                                                                                          Yes (Wedding rings and jewelry $600.00, J)..................................................................................                                              $600.00

                                                                               13. Non-farm animals
                                                                                    Examples: Dogs, cats, birds, horses

                                                                                          No
                                                                                          Yes ......................................................................................................................................................

                                                                               14. Any other personal and household items you did not already list, including any health aids you
                                                                                   did not list

                                                                                          No
                                                                                          Yes (Tools (Necessary for Alan James Co.) $4,000.00, D1); (Children's Books $100.00, J) ....                                                                             $4,100.00

                                                                               15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have
                                                                                                                                                                                                                                                              $12,450.00
                                                                                   attached for Part 3. Write that number here ...........................................................................................


                                                                                Part 4:            Describe Your Financial Assets
                                                                               Do you own or have any legal or equitable interest in any of the following? (List the current value of the portion you own. Do not deduct
                                                                               secured claims or exemptions)
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               16. Cash
                                                                                    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your
                                                                                    petition

                                                                                          No
                                                                                          Yes Cash on hand $10.00 (J) ............................................................................................................                                   $10.00

                                                                               17. Deposits of money
                                                                                    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage
                                                                                    houses, and other similar institutions. If you have multiple accounts with the same institution, list each.

                                                                                          No
                                                                                          Yes Bank of America Checking XXXX3107 $647.11 (D1) ...............................................................                                                        $647.11

                                                                                                 Bank of America Checking XXXX5286 $20.23 (D1) .................................................................                                                     $20.23

                                                                                                 Pay Pal Account $0.53 (D1) .......................................................................................................                                   $0.53

                                                                                                 Synchrony Savings $2,135.16 (J)..............................................................................................                                     $2,135.16

                                                                               18. Bonds, mutual funds, or publicly traded stocks
                                                                                    Examples: Bond funds, investment accounts with brokerage firms, money market accounts

                                                                                          No
                                                                                          Yes ......................................................................................................................................................                  $0.00

                                                                               19. Non-publicly traded stock and interests in incorporated and unincorporated businesses,
                                                                                   including an interest in an LLC, partnership, and joint venture

                                                                                          No
                                                                                          Yes ......................................................................................................................................................                  $0.00




                                                                               Official Form 106A/B                                                                  Schedule A/B: Property                                                                           Page 3
                                                                                               Case 19-40673                        Doc 1             Filed 04/25/19 Entered 04/25/19 15:02:16                                                         Desc Main
                                                                               Debtor 1    William James Laudon III                                                                                                                                            Case number:
                                                                                                                                                       Document     Page 13 of 67

                                                                               20. Government and corporate bonds and other negotiable and non-negotiable instruments
                                                                                   Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
                                                                                   Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

                                                                                          No
                                                                                          Yes ......................................................................................................................................................                 $0.00

                                                                               21. Retirement or pension accounts
                                                                                   Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing
                                                                                   plans

                                                                                          No
                                                                                          Yes ......................................................................................................................................................                 $0.00

                                                                               22. Security deposits and prepayments
                                                                                   Your share of all unused deposits you have made so that you may continue service or use from a company.
                                                                                   Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
                                                                                   companies, or others

                                                                                          No
                                                                                          Yes ......................................................................................................................................................                 $0.00

                                                                               23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

                                                                                          No
                                                                                          Yes ......................................................................................................................................................                 $0.00

                                                                               24. Interests in an education IRA as defined in 26 U.S.C. § 530(b)(1) or under a qualified state tuition
                                                                                   plan as defined in 26 U.S.C. § 529(b)(1).

                                                                                          No
                                                                                          Yes ......................................................................................................................................................                 $0.00

                                                                               25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights
                                                                                   or powers exercisable for your benefit
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                          No
                                                                                          Yes ......................................................................................................................................................                 $0.00

                                                                               26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
                                                                                   Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

                                                                                          No
                                                                                          Yes ......................................................................................................................................................                 $0.00

                                                                               27. Licenses, franchises, and other general intangibles
                                                                                   Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

                                                                                          No
                                                                                          Yes ......................................................................................................................................................                 $0.00

                                                                               28. Tax refunds owed to you
                                                                                   Give specific information about them, including whether you already filed the returns and the tax years

                                                                                          No
                                                                                          Yes ......................................................................................................................................................                 $0.00

                                                                               29. Family support
                                                                                   Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property
                                                                                   settlement

                                                                                          No
                                                                                          Yes ......................................................................................................................................................                 $0.00

                                                                               30. Other amounts someone owes you
                                                                                   Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’
                                                                                   compensation, Social Security benefits; unpaid loans you made to someone else

                                                                                          No
                                                                                          Yes ......................................................................................................................................................                 $0.00




                                                                               Official Form 106A/B                                                                  Schedule A/B: Property                                                                          Page 4
                                                                                                Case 19-40673                        Doc 1             Filed 04/25/19 Entered 04/25/19 15:02:16                                                         Desc Main
                                                                               Debtor 1     William James Laudon III                                                                                                                                            Case number:
                                                                                                                                                        Document     Page 14 of 67

                                                                               31. Interests in insurance policies
                                                                                     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s
                                                                                     insurance. Name the insurance company of each policy and the beneficiary, and list its value

                                                                                           No
                                                                                           Yes ......................................................................................................................................................                 $0.00

                                                                               32. Any interest in property that is due you from someone who has died
                                                                                     If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to
                                                                                     receive property because someone has died.

                                                                                           No
                                                                                           Yes ......................................................................................................................................................                 $0.00

                                                                               33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for
                                                                                   payment
                                                                                     Examples: Accidents, employment disputes, insurance claims, or rights to sue

                                                                                           No
                                                                                           Yes ......................................................................................................................................................                 $0.00

                                                                               34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor
                                                                                   and rights to set off claims

                                                                                           No
                                                                                           Yes ......................................................................................................................................................                 $0.00

                                                                               35. Any financial assets you did not already list

                                                                                           No
                                                                                           Yes ......................................................................................................................................................                 $0.00

                                                                               36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have
                                                                                                                                                                                                                                                                $2,813.03
                                                                                   attached for Part 4. Write that number here ...........................................................................................
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                Part 5:             Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

                                                                               37. Do you own or have any legal or equitable interest in any business-related property?
                                                                                       No. Go to part 6.
                                                                                       Yes. Go to line 38.


                                                                                Part 6:             Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
                                                                                                    If you own or have an interest in farmland, list it in Part 1.

                                                                               46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related
                                                                                   property?
                                                                                       No. Go to part 7.
                                                                                       Yes. Go to line 47.


                                                                                Part 7:             Describe All Property You Own or Have an Interest in That You Did Not List Above

                                                                               53. Do you have other property of any kind you did not already list?
                                                                                     Examples: Season tickets, country club membership
                                                                                           No
                                                                                           Yes .....................................................................................................................................................                  $0.00

                                                                               54. Add the dollar value of all of your entries from Part 7, including any entries for pages you have
                                                                                   attached for Part 7. Write that number here ...........................................................................................


                                                                                Part 8:             List the Totals of Each Part of this Form

                                                                               55. Part 1: Total real estate, line 2 .................................................................................................................                          $216,300.00

                                                                               56. Part 2: Total vehicles, line 5.............................................................................                                        $24,321.00

                                                                               57. Part 3: Total personal and household items, line 15 .....................................                                                          $12,450.00



                                                                               Official Form 106A/B                                                                   Schedule A/B: Property                                                                          Page 5
                                                                                              Case 19-40673                  Doc 1         Filed 04/25/19 Entered 04/25/19 15:02:16                                       Desc Main
                                                                               Debtor 1    William James Laudon III                                                                                                               Case number:
                                                                                                                                            Document     Page 15 of 67

                                                                               58. Part 4: Total financial assets, line 36 ..............................................................                   $2,813.03

                                                                               59. Part 5: Total business-related property, line 45.............................................

                                                                               60. Part 6: Total farm- and fishing-related property, line 52 ...............................

                                                                               61. Part 7: Total other property not listed, line 54 ...............................................

                                                                               62. Total personal property. Add lines 56 through 61....................................................................................               $39,584.03

                                                                               63. Total of all property on Schedule A/B. Add line 55 + line 62 ..................................................................               $255,884.03
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               Official Form 106A/B                                                     Schedule A/B: Property                                                             Page 6
                                                                                                 Case 19-40673             Doc 1       Filed 04/25/19 Entered 04/25/19 15:02:16                            Desc Main
                                                                                                                                        Document     Page 16 of 67

                                                                                    Fill in this information to identify your case:

                                                                                    Debtor 1        William James Laudon III

                                                                                    Debtor 2        Dena Michelle Laudon
                                                                                    (Spouse, if filing)                                                                                                   Check if this is an amended
                                                                                                                                                                                                          filing
                                                                                    United States Bankruptcy Court for the District of Massachusetts

                                                                                    Case number
                                                                                    (If known)



                                                                               Official Form 106C
                                                                               Schedule C: The Property You Claim as Exempt                                                                                                   04/19


                                                                               Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
                                                                               the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
                                                                               needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name
                                                                               and case number (if known).

                                                                               For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
                                                                               specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
                                                                               any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
                                                                               funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
                                                                               exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
                                                                               to the applicable statutory amount.


                                                                                Part 1:              Identify the Property You Claim as Exempt

                                                                               1.     Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                            You are claiming Massachusetts Exemptions (04/07/2011) and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
                                                                                            You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

                                                                               2.     For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
                                                                                                                               Current value of the
                                                                                                                                                      Amount of the exemption you claim
                                                                                     Brief description of the property          portion you own
                                                                                    and line on Schedule A/B that lists                                                                         Specific laws that allow exemption
                                                                                                                                                          Check only one box for each
                                                                                               this property                   Copy the value from
                                                                                                                                                                  exemption
                                                                                                                                 Schedule A/B

                                                                                 5 Chase Rd., N Brookfield, MA (Line 1)                $216,300.00        $125,000.00                          Mass. Gen. L. c. 235, § 34,
                                                                                                                                                          100% of fair market value, up to     Fourteenth, c. 188, § 3
                                                                                                                                                          any applicable statutory limit

                                                                                 2017 Dodge Journey SXT Sport Utility                   $12,133.00        $0.00                                Mass. Gen. L. c. 235, § 34, Sixteenth
                                                                                 4D (Line 3)                                                              100% of fair market value, up to
                                                                                                                                                          any applicable statutory limit

                                                                                 2017 Ford Escape (Line 3)                              $12,188.00        $0.00                                Mass. Gen. L. c. 235, § 34, Sixteenth
                                                                                                                                                          100% of fair market value, up to
                                                                                                                                                          any applicable statutory limit

                                                                                 Appliances (Line 6)                                       $650.00        $650.00                              Mass. Gen. L. c. 235, § 34, First
                                                                                                                                                          100% of fair market value, up to
                                                                                                                                                          any applicable statutory limit

                                                                                 Hourehold Furniture (Line 6)                            $2,500.00        $2,500.00                            Mass. Gen. L. c. 235, § 34, Second
                                                                                                                                                          100% of fair market value, up to
                                                                                                                                                          any applicable statutory limit

                                                                                 Household Kitchen Small Appliances                        $150.00        $150.00                              Mass. Gen. L. c. 235, § 34, Second
                                                                                 (Line 6)                                                                 100% of fair market value, up to
                                                                                                                                                          any applicable statutory limit




                                                                               Official Form 106C                                     Schedule C: The Property You Claim as Exempt                                                 Page 1
                                                                                               Case 19-40673                Doc 1      Filed 04/25/19 Entered 04/25/19 15:02:16                                Desc Main
                                                                               Debtor 1     William James Laudon III                                                                                                         Case number:
                                                                                                                                        Document     Page 17 of 67

                                                                                                                             Current value of the
                                                                                                                                                       Amount of the exemption you claim
                                                                                     Brief description of the property        portion you own
                                                                                    and line on Schedule A/B that lists                                                                           Specific laws that allow exemption
                                                                                                                                                            Check only one box for each
                                                                                               this property                  Copy the value from
                                                                                                                                                                    exemption
                                                                                                                                Schedule A/B

                                                                                Pellet Stove (Line 6)                                      $400.00          $400.00                               Mass. Gen. L. c. 235, § 34, First
                                                                                                                                                            100% of fair market value, up to
                                                                                                                                                            any applicable statutory limit

                                                                                Pots Pans, Dishes and Misc.                                $200.00          $200.00                               Mass. Gen. L. c. 235, § 34, Second
                                                                                Household items (Line 6)                                                    100% of fair market value, up to
                                                                                                                                                            any applicable statutory limit

                                                                                Snowblower and Lawn Tractor (Line 6)                       $650.00          $650.00                               Mass. Gen. L. c. 235, § 34, Second
                                                                                                                                                            100% of fair market value, up to
                                                                                                                                                            any applicable statutory limit

                                                                                Sofa (Line 6)                                            $1,000.00          $1,000.00                             Mass. Gen. L. c. 235, § 34, Second
                                                                                                                                                            100% of fair market value, up to
                                                                                                                                                            any applicable statutory limit

                                                                                Disc Golf Equipment (Line 9)                               $300.00          $300.00                               Mass. Gen. L. c. 235, § 34,
                                                                                                                                                            100% of fair market value, up to      Seventeenth
                                                                                                                                                            any applicable statutory limit

                                                                                Clothing (Line 11)                                       $1,000.00          $1,000.00                             Mass. Gen. L. c. 235, § 34, First
                                                                                                                                                            100% of fair market value, up to
                                                                                                                                                            any applicable statutory limit

                                                                                Wedding rings and jewelry (Line 12)                        $600.00          $600.00                               Mass. Gen. L. c. 235, § 34, Eighteenth
                                                                                                                                                            100% of fair market value, up to
                                                                                                                                                            any applicable statutory limit

                                                                                Children's Books (Line 14)                                 $100.00          $100.00                               Mass. Gen. L. c. 235, § 34, Third
                                                                                                                                                            100% of fair market value, up to
                                                                                                                                                            any applicable statutory limit
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                Tools (Necessary for Alan James Co.)                     $4,000.00          $4,000.00                             Mass. Gen. L. c. 235, § 34, Fifth
                                                                                (Line 14)                                                                   100% of fair market value, up to
                                                                                                                                                            any applicable statutory limit

                                                                                Cash on hand (Line 16)                                      $10.00          $10.00                                Mass. Gen. L. c. 235, § 34, Fifteenth
                                                                                                                                                            100% of fair market value, up to      & c. 246, § 28A
                                                                                                                                                            any applicable statutory limit

                                                                                Bank of America Checking XXXX3107                          $647.11          $647.11                               Mass. Gen. L. c. 235, § 34, Fifteenth
                                                                                (Line 17)                                                                   100% of fair market value, up to      & c. 246, § 28A
                                                                                                                                                            any applicable statutory limit

                                                                                Bank of America Checking XXXX5286                           $20.23          $20.23                                Mass. Gen. L. c. 235, § 34, Fifteenth
                                                                                (Line 17)                                                                   100% of fair market value, up to      & c. 246, § 28A
                                                                                                                                                            any applicable statutory limit

                                                                                Pay Pal Account (Line 17)                                     $0.53         $0.53                                 Mass. Gen. L. c. 235, § 34, Fifteenth
                                                                                                                                                            100% of fair market value, up to      & c. 246, § 28A
                                                                                                                                                            any applicable statutory limit

                                                                                Synchrony Savings (Line 17)                              $2,135.16          $2,135.16                             Mass. Gen. L. c. 235, § 34, Fifteenth
                                                                                                                                                            100% of fair market value, up to      & c. 246, § 28A
                                                                                                                                                            any applicable statutory limit

                                                                                                                    Total              $254,984.03                               $139,363.03

                                                                               3.     Are you claiming a homestead exemption of more than $170,350.00?
                                                                                      (Subject to adjustment on 04/01/2022 and every 3 years after that for cases filed on or after the date of adjustment.)
                                                                                           No
                                                                                           Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                                                                                                No
                                                                                                Yes




                                                                               Official Form 106C                                    Schedule C: The Property You Claim as Exempt                                                     Page 2
                                                                                                       Case 19-40673            Doc 1          Filed 04/25/19 Entered 04/25/19 15:02:16                                                 Desc Main
                                                                                                                                                Document     Page 18 of 67

                                                                                     Fill in this information to identify your case:

                                                                                     Debtor 1           William James Laudon III

                                                                                     Debtor 2           Dena Michelle Laudon
                                                                                     (Spouse, if filing)                                                                                                                               Check if this is an amended
                                                                                                                                                                                                                                       filing
                                                                                     United States Bankruptcy Court for the District of Massachusetts

                                                                                     Case number
                                                                                     (If known)



                                                                               Official Form 106D
                                                                               Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                   12/15


                                                                               Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
                                                                               information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
                                                                               additional pages, write your name and case number (if known).

                                                                               1.      Do any creditors have claims secured by your property?
                                                                                           No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
                                                                                           Yes. Fill in all of the information below.


                                                                                Part 1:                 List All Secured Claims
                                                                               2.      List all secured claims. If a creditor has more than one secured claim, list the creditor separately for each claim. If more than one creditor has a
                                                                                       particular claim, list the other creditors in Part 2. As much as possible, list the claims in alphabetical order according to the creditor’s name.

                                                                                                                                                                                                     Column A                    Column B             Column C
                                                                                                                                                                                                   Amount of claim          Value of collateral   Unsecured portion
                                                                                                                                                                                                  Do not deduct the value   that supports this          if any
                                                                                                                                                                                                      of the collateral
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                                                                                                                                                                  claim

                                                                               2.1                                                  Describe the property that secures the claim:                         $27,477.00               $12,188.00            $15,289.00
                                                                               Ford Motor Credit Comp                                    2017 Ford Escape
                                                                               Creditor's Name
                                                                               P.O. Box Box 542000                                  As of the date you file, the claim is: Check all that apply
                                                                               Number Street                                              Contingent
                                                                                                                                          Unliquidated
                                                                                                                                          Disputed
                                                                               Omaha NE 68154
                                                                               City, State, ZIP Code                                Nature of lien. Check all that apply
                                                                               Who owes the debt? Check one.                             An agreement you made (such as
                                                                                   Debtor 1 only                                         mortgage or secured car loan)
                                                                                   Debtor 2 only                                         Statutory lien (such as tax lien, mechanic’s
                                                                                   Debtor 1 and Debtor 2 only                            lien)
                                                                                   At least one of the debtors and another               Judgment lien from a lawsuit
                                                                                                                                         Other (including a right to offset)
                                                                                       Check if this claim relates to a community
                                                                                       debt                                         Last 4 digits of account number: -4021

                                                                               Date debt was incurred: 08/2017

                                                                               2.2                                                  Describe the property that secures the claim:                             $606.00               $1,000.00
                                                                               Progressive Leasing                                       Sofa
                                                                               Creditor's Name
                                                                               256 West Data Dr.                                    As of the date you file, the claim is: Check all that apply
                                                                               Number Street                                              Contingent
                                                                                                                                          Unliquidated
                                                                                                                                          Disputed
                                                                               Draper UT 84020
                                                                               City, State, ZIP Code                                Nature of lien. Check all that apply
                                                                               Who owes the debt? Check one.                             An agreement you made (such as
                                                                                   Debtor 1 only                                         mortgage or secured car loan)
                                                                                   Debtor 2 only                                         Statutory lien (such as tax lien, mechanic’s
                                                                                   Debtor 1 and Debtor 2 only                            lien)
                                                                                   At least one of the debtors and another               Judgment lien from a lawsuit
                                                                                                                                         Other (including a right to offset)
                                                                                       Check if this claim relates to a community
                                                                                       debt                                         Last 4 digits of account number: -4185

                                                                               Date debt was incurred: 05/26/2018




                                                                               Official Form 106D                                   Schedule D: Creditors Who Have Claims Secured by Property                                                                    Page 1
                                                                                                       Case 19-40673                 Doc 1            Filed 04/25/19 Entered 04/25/19 15:02:16                                                 Desc Main
                                                                               Debtor 1          William James Laudon III                                                                                                                                     Case number:
                                                                                                                                                       Document     Page 19 of 67

                                                                                                                                                                                                            Column A                    Column B             Column C
                                                                                                                                                                                                          Amount of claim          Value of collateral   Unsecured portion
                                                                                                                                                                                                         Do not deduct the value   that supports this          if any
                                                                                                                                                                                                             of the collateral           claim

                                                                               2.3                                                         Describe the property that secures the claim:                         $23,410.00               $12,133.00            $11,277.00
                                                                               Santander Consumer Usa                                           2017 Dodge Journey SXT Sport Utility
                                                                               Creditor's Name                                                  4D
                                                                               P.O. Box 961245
                                                                               Number Street                                               As of the date you file, the claim is: Check all that apply
                                                                                                                                                 Contingent
                                                                                                                                                 Unliquidated
                                                                               Fort Worth TX 76161-1245                                          Disputed
                                                                               City, State, ZIP Code
                                                                               Who owes the debt? Check one.                               Nature of lien. Check all that apply
                                                                                   Debtor 1 only                                                An agreement you made (such as
                                                                                   Debtor 2 only                                                mortgage or secured car loan)
                                                                                   Debtor 1 and Debtor 2 only                                   Statutory lien (such as tax lien, mechanic’s
                                                                                   At least one of the debtors and another                      lien)
                                                                                                                                                Judgment lien from a lawsuit
                                                                                       Check if this claim relates to a community               Other (including a right to offset)
                                                                                       debt
                                                                                                                                           Last 4 digits of account number: -1000
                                                                               Date debt was incurred: 05/2018

                                                                               2.4                                                         Describe the property that secures the claim:                           $3,309.63            $216,300.00
                                                                               Webster First Fed Cred                                           5 Chase Rd., N Brookfield, MA
                                                                               Creditor's Name
                                                                               271 Greenwood St                                            As of the date you file, the claim is: Check all that apply
                                                                               Number Street                                                     Contingent
                                                                                                                                                 Unliquidated
                                                                                                                                                 Disputed
                                                                               Worcester MA 01607
                                                                               City, State, ZIP Code                                       Nature of lien. Check all that apply
                                                                               Who owes the debt? Check one.                                    An agreement you made (such as
                                                                                   Debtor 1 only                                                mortgage or secured car loan)
                                                                                   Debtor 2 only                                                Statutory lien (such as tax lien, mechanic’s
                                                                                   Debtor 1 and Debtor 2 only                                   lien)
                                                                                   At least one of the debtors and another                      Judgment lien from a lawsuit
                                                                                                                                                Other (including a right to offset)
                                                                                       Check if this claim relates to a community
                                                                                       debt                                                Last 4 digits of account number: -0038
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               Date debt was incurred: 06/11/2015

                                                                               2.5                                                         Describe the property that secures the claim:                        $183,282.83             $216,300.00
                                                                               Wells Fargo Bank, N.A.                                           5 Chase Rd., N Brookfield, MA
                                                                               Creditor's Name
                                                                               PO Box 10410                                                As of the date you file, the claim is: Check all that apply
                                                                               Number Street                                                     Contingent
                                                                                                                                                 Unliquidated
                                                                                                                                                 Disputed
                                                                               Des Moines IA 50306
                                                                               City, State, ZIP Code                                       Nature of lien. Check all that apply
                                                                               Who owes the debt? Check one.                                    An agreement you made (such as
                                                                                   Debtor 1 only                                                mortgage or secured car loan)
                                                                                   Debtor 2 only                                                Statutory lien (such as tax lien, mechanic’s
                                                                                   Debtor 1 and Debtor 2 only                                   lien)
                                                                                   At least one of the debtors and another                      Judgment lien from a lawsuit
                                                                                                                                                Other (including a right to offset)
                                                                                       Check if this claim relates to a community
                                                                                       debt                                                Last 4 digits of account number: -9506

                                                                               Date debt was incurred: 03/2013

                                                                               Add the dollar value of your entries in Column A. Write that number here: .............................................       $238,085.46


                                                                                Part 2:                 List Others to Be Notified for a Debt That You Already Listed
                                                                                Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a
                                                                                collection agency is trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection
                                                                                agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Part 1, list the additional creditors here.
                                                                                If you do not have additional persons to be notified for any debts in Part 1, do not fill out or submit this page.




                                                                               Official Form 106D                                          Schedule D: Creditors Who Have Claims Secured by Property                                                                    Page 2
                                                                                                 Case 19-40673          Doc 1    Filed 04/25/19 Entered 04/25/19 15:02:16                            Desc Main
                                                                               Debtor 1      William James Laudon III                                                                                           Case number:
                                                                                                                                  Document     Page 20 of 67

                                                                               1                                                                      On which line in Part 1 did you enter the creditor? 2.4
                                                                               Kevin M. David, Esq.
                                                                               Creditor's Name                                                        Last 4 digits of account number:
                                                                               271 Greenwood St.
                                                                               Number Street
                                                                               PO Box 70505

                                                                               Worcester MA 01607
                                                                               City, State, ZIP Code



                                                                               2                                                                      On which line in Part 1 did you enter the creditor? 2.4
                                                                               Dudley District Ct.
                                                                               Creditor's Name                                                        Last 4 digits of account number:
                                                                               Re: 0664CV000535
                                                                               Number Street
                                                                               279 West Main Street

                                                                               Dudley MA 01571
                                                                               City, State, ZIP Code



                                                                               3                                                                      On which line in Part 1 did you enter the creditor? 2.5
                                                                               Wells Fargo Hm Mortgag
                                                                               Creditor's Name                                                        Last 4 digits of account number:
                                                                               P.O. Box 10335
                                                                               Number Street



                                                                               Des Moines IA 50306
                                                                               City, State, ZIP Code



                                                                               4                                                                      On which line in Part 1 did you enter the creditor? 2.5
                                                                               Primary Residential Mtg., Inc.
                                                                               Creditor's Name                                                        Last 4 digits of account number:
                                                                               1480 North 2200 West
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               Number Street



                                                                               Salt Lake City UT 84116
                                                                               City, State, ZIP Code




                                                                               Official Form 106D                         Schedule D: Creditors Who Have Claims Secured by Property                                   Page 3
                                                                                                       Case 19-40673           Doc 1   Filed 04/25/19 Entered 04/25/19 15:02:16                                     Desc Main
                                                                                                                                        Document     Page 21 of 67

                                                                                     Fill in this information to identify your case:

                                                                                     Debtor 1           William James Laudon III

                                                                                     Debtor 2           Dena Michelle Laudon
                                                                                     (Spouse, if filing)                                                                                                            Check if this is an amended
                                                                                                                                                                                                                    filing
                                                                                     United States Bankruptcy Court for the District of Massachusetts

                                                                                     Case number
                                                                                     (If known)



                                                                               Official Form 106E/F
                                                                               Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                      12/15


                                                                               Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
                                                                               List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
                                                                               A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
                                                                               creditors with partially secured claims that are listed in Schedule D: Creditors Who Hold Claims Secured by Property. If more space is
                                                                               needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the
                                                                               top of any additional pages, write your name and case number (if known).


                                                                                Part 1:                  List All of Your PRIORITY Unsecured Claims
                                                                               1.     Do any creditors have priority unsecured claims against you?
                                                                                          No. Go to Part 2.
                                                                                          Yes.


                                                                                Part 2:                  List All of Your NONPRIORITY Unsecured Claims
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               3.     Do any creditors have nonpriority unsecured claims against you?
                                                                                          No. You have nothing to report in this part. Submit this form to the court with your other schedules.
                                                                                          Yes.

                                                                               4.     List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
                                                                                      priority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims
                                                                                      already included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than four priority
                                                                                      unsecured claims fill out the Continuation Page of Part 2.

                                                                                                                                                                                                                                 Total claim

                                                                               4.1                                                                 Last 4 digits of account number: -0001                                              $2,916.00
                                                                               Aes Bhea-us Bank
                                                                               Nonpriority Creditor's Name                                         When was the debt incurred: 09/2003
                                                                               P.O. Box 61047
                                                                               Number Street                                                       As of the date you file, the claim is: Check all that apply
                                                                                                                                                         Contingent
                                                                                                                                                         Unliquidated
                                                                               Harrisburg PA 17106                                                       Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                   Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                      Student loans
                                                                                     Debtor 2 only                                                      Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                         you did not report as priority claims
                                                                                     At least one of the debtors and another                            Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                        Other. Specify Educational
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes




                                                                               Official Form 106E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 1
                                                                                                       Case 19-40673          Doc 1   Filed 04/25/19 Entered 04/25/19 15:02:16                                    Desc Main
                                                                               Debtor 1         William James Laudon III                                                                                                   Case number:
                                                                                                                                       Document     Page 22 of 67

                                                                                                                                                                                                                          Total claim

                                                                               4.2                                                               Last 4 digits of account number: -8018                                          $143.86
                                                                               Akram E. Rafla, D.M.D.
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: 12/27/2018
                                                                               Western Mass Perio.
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                               201 Boston Post Rd. W. #409                                             Contingent
                                                                                                                                                       Unliquidated
                                                                               Marlborough MA 01752                                                    Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Medical
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.3                                                               Last 4 digits of account number: -9070                                        $9,326.00
                                                                               Ally Financial
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: 04/29/2014
                                                                               Atn: Bankruptcy Dept.
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                               PO Box 380901                                                           Contingent
                                                                                                                                                       Unliquidated
                                                                               Minneapolis MN 55438                                                    Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Auto Lease - Charge Off
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.4                                                               Last 4 digits of account number: -6193                                        $2,899.41
                                                                               American Student Assistance
                                                                                                                                                 When was the debt incurred: UNKNOWN
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               Nonpriority Creditor's Name
                                                                               33 Arch Street, Suite 2100
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                                                                                                       Contingent
                                                                                                                                                       Unliquidated
                                                                               Boston MA 02110                                                         Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Collection Account
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.5                                                               Last 4 digits of account number: -0562                                        $3,857.01
                                                                               Bank of America
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: 01/22/2008
                                                                               Attn Bankruptcy
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                               NCR-105-03-14 POB 26012                                                 Contingent
                                                                                                                                                       Unliquidated
                                                                               Greensboro NC 27410                                                     Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Collection Account
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes




                                                                               Official Form 106E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 2
                                                                                                       Case 19-40673          Doc 1   Filed 04/25/19 Entered 04/25/19 15:02:16                                    Desc Main
                                                                               Debtor 1         William James Laudon III                                                                                                   Case number:
                                                                                                                                       Document     Page 23 of 67

                                                                                                                                                                                                                          Total claim

                                                                               4.6                                                               Last 4 digits of account number: -3728                                          $414.58
                                                                               Boston Children's Hospital
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: 01/16/2019
                                                                               PO Box 415286
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                                                                                                       Contingent
                                                                                                                                                       Unliquidated
                                                                               Boston MA 02241                                                         Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Medical
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.7                                                               Last 4 digits of account number: -0158                                          $613.05
                                                                               Capital One Bank Usa N
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: UNKNOWN
                                                                               Attn: Bankruptcy
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                               PO Box 15298                                                            Contingent
                                                                                                                                                       Unliquidated
                                                                               Wilmington DE 19850                                                     Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Collection Account
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.8                                                               Last 4 digits of account number: -9572                                        $1,006.00
                                                                               Capital One Bank Usa N
                                                                                                                                                 When was the debt incurred: 08/2012
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               Nonpriority Creditor's Name
                                                                               Attn: Bankruptcy
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                               PO Box 15298                                                            Contingent
                                                                                                                                                       Unliquidated
                                                                               Wilmington DE 19850                                                     Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Credit Card
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.9                                                               Last 4 digits of account number: -1060                                        $3,229.00
                                                                               Chase Card Services
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: 07/2015
                                                                               Attn: Bankruptcy
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                               P.O. Box 15298                                                          Contingent
                                                                                                                                                       Unliquidated
                                                                               Wilmington DE 19850                                                     Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Credit Card
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes




                                                                               Official Form 106E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 3
                                                                                                       Case 19-40673          Doc 1   Filed 04/25/19 Entered 04/25/19 15:02:16                                    Desc Main
                                                                               Debtor 1         William James Laudon III                                                                                                   Case number:
                                                                                                                                       Document     Page 24 of 67

                                                                                                                                                                                                                          Total claim

                                                                               4.10                                                              Last 4 digits of account number: -4115                                          $816.00
                                                                               Chase Card Services
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: 01/2013
                                                                               Attn: Bankruptcy
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                               P.O. Box 15298                                                          Contingent
                                                                                                                                                       Unliquidated
                                                                               Wilmington DE 19850                                                     Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Credit Card
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.11                                                              Last 4 digits of account number: -0151                                        $6,284.23
                                                                               Citizens Bank NA
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: 09/14/2018
                                                                               Central Credit Services LLC
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                               9550 Regency Sq Blvd Su 500A                                            Contingent
                                                                                                                                                       Unliquidated
                                                                               Jacksonville FL 32225                                                   Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Collection Account
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.12                                                              Last 4 digits of account number: -5742                                          $500.00
                                                                               Collection
                                                                                                                                                 When was the debt incurred: 08/2018
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               Nonpriority Creditor's Name
                                                                               120 Corporate Blvd
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                               Ste 100                                                                 Contingent
                                                                                                                                                       Unliquidated
                                                                               Norfolk VA 23502                                                        Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Collection Account
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.13                                                              Last 4 digits of account number: -0553                                          $374.00
                                                                               Collection
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: 12/2018
                                                                               P.O. Box 118288
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                                                                                                       Contingent
                                                                                                                                                       Unliquidated
                                                                               Carrollton TX 75011                                                     Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Collection Account
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes




                                                                               Official Form 106E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 4
                                                                                                       Case 19-40673          Doc 1   Filed 04/25/19 Entered 04/25/19 15:02:16                                    Desc Main
                                                                               Debtor 1         William James Laudon III                                                                                                   Case number:
                                                                                                                                       Document     Page 25 of 67

                                                                                                                                                                                                                          Total claim

                                                                               4.14                                                              Last 4 digits of account number: -0001                                        $1,713.00
                                                                               Collection
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: 08/01/2014
                                                                               120 Corporate Blvd
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                               Ste 100                                                                 Contingent
                                                                                                                                                       Unliquidated
                                                                               Norfolk VA 23502                                                        Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Collection Account
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.15                                                              Last 4 digits of account number: -4823                                          $400.00
                                                                               Comenity Bnk Lane Bryant
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: 12/2017
                                                                               Attn: Bankruptcy
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                               P.O. Box 182125                                                         Contingent
                                                                                                                                                       Unliquidated
                                                                               Columbus OH 43218                                                       Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Credit Card
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.16                                                              Last 4 digits of account number: -5824                                        $2,227.00
                                                                               Dept Of Education Neln
                                                                                                                                                 When was the debt incurred: 02/2013
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               Nonpriority Creditor's Name
                                                                               121 S 13th St
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                                                                                                       Contingent
                                                                                                                                                       Unliquidated
                                                                               Lincoln NE 68508                                                        Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Educational
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.17                                                              Last 4 digits of account number: -8015                                        $2,328.00
                                                                               Dept Of Education Neln
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: 10/2017
                                                                               121 S 13th St
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                                                                                                       Contingent
                                                                                                                                                       Unliquidated
                                                                               Lincoln NE 68508                                                        Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Educational
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes




                                                                               Official Form 106E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 5
                                                                                                       Case 19-40673          Doc 1   Filed 04/25/19 Entered 04/25/19 15:02:16                                    Desc Main
                                                                               Debtor 1         William James Laudon III                                                                                                   Case number:
                                                                                                                                       Document     Page 26 of 67

                                                                                                                                                                                                                          Total claim

                                                                               4.18                                                              Last 4 digits of account number: -3219                                        $1,107.00
                                                                               Dept Of Education Neln
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: 05/2013
                                                                               121 S 13th St
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                                                                                                       Contingent
                                                                                                                                                       Unliquidated
                                                                               Lincoln NE 68508                                                        Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Educational
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.19                                                              Last 4 digits of account number: -2015                                        $4,632.00
                                                                               Dept Of Education Neln
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: 10/2016
                                                                               121 S 13th St
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                                                                                                       Contingent
                                                                                                                                                       Unliquidated
                                                                               Lincoln NE 68508                                                        Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Educational
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.20                                                              Last 4 digits of account number: -4619                                        $2,336.00
                                                                               Dept Of Education Neln
                                                                                                                                                 When was the debt incurred: 10/2014
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               Nonpriority Creditor's Name
                                                                               121 S 13th St
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                                                                                                       Contingent
                                                                                                                                                       Unliquidated
                                                                               Lincoln NE 68508                                                        Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Educational
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.21                                                              Last 4 digits of account number: -8519                                        $4,603.00
                                                                               Dept Of Education Neln
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: 11/2013
                                                                               121 S 13th St
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                                                                                                       Contingent
                                                                                                                                                       Unliquidated
                                                                               Lincoln NE 68508                                                        Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Educational
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes




                                                                               Official Form 106E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 6
                                                                                                       Case 19-40673          Doc 1   Filed 04/25/19 Entered 04/25/19 15:02:16                                    Desc Main
                                                                               Debtor 1         William James Laudon III                                                                                                   Case number:
                                                                                                                                       Document     Page 27 of 67

                                                                                                                                                                                                                          Total claim

                                                                               4.22                                                              Last 4 digits of account number: -5414                                          $171.00
                                                                               Dept Of Education Neln
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: 03/2016
                                                                               121 S 13th St
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                                                                                                       Contingent
                                                                                                                                                       Unliquidated
                                                                               Lincoln NE 68508                                                        Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Educational
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.23                                                              Last 4 digits of account number: -8115                                        $3,447.00
                                                                               Dept Of Education Neln
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: 10/2017
                                                                               121 S 13th St
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                                                                                                       Contingent
                                                                                                                                                       Unliquidated
                                                                               Lincoln NE 68508                                                        Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Educational
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.24                                                              Last 4 digits of account number: -0315                                        $6,866.00
                                                                               Dept Of Education Neln
                                                                                                                                                 When was the debt incurred: 10/2015
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               Nonpriority Creditor's Name
                                                                               121 S 13th St
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                                                                                                       Contingent
                                                                                                                                                       Unliquidated
                                                                               Lincoln NE 68508                                                        Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Educational
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.25                                                              Last 4 digits of account number: -2115                                        $6,520.00
                                                                               Dept Of Education Neln
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: 10/2016
                                                                               121 S 13th St
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                                                                                                       Contingent
                                                                                                                                                       Unliquidated
                                                                               Lincoln NE 68508                                                        Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Educational
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes




                                                                               Official Form 106E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 7
                                                                                                       Case 19-40673          Doc 1   Filed 04/25/19 Entered 04/25/19 15:02:16                                    Desc Main
                                                                               Debtor 1         William James Laudon III                                                                                                   Case number:
                                                                                                                                       Document     Page 28 of 67

                                                                                                                                                                                                                          Total claim

                                                                               4.26                                                              Last 4 digits of account number: -0215                                        $4,479.00
                                                                               Dept Of Education Neln
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: 10/2015
                                                                               121 S 13th St
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                                                                                                       Contingent
                                                                                                                                                       Unliquidated
                                                                               Lincoln NE 68508                                                        Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Educational
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.27                                                              Last 4 digits of account number: -8519                                          $240.00
                                                                               Dept Of Education Neln
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: 02/2014
                                                                               121 S 13th St
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                                                                                                       Contingent
                                                                                                                                                       Unliquidated
                                                                               Lincoln NE 68508                                                        Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Educational
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.28                                                              Last 4 digits of account number: -9979                                        $9,515.70
                                                                               Discover Fin Svcs Llc
                                                                                                                                                 When was the debt incurred: 02/2015
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               Nonpriority Creditor's Name
                                                                               Attn Bankruptcy
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                               PO Box 15316                                                            Contingent
                                                                                                                                                       Unliquidated
                                                                               Wilmington DE 19850                                                     Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Credit Card
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.29                                                              Last 4 digits of account number: -1494                                          $295.80
                                                                               Dumpster Services LLC
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: UNKNOWN
                                                                               PO Box 192
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                                                                                                       Contingent
                                                                                                                                                       Unliquidated
                                                                               Spencer MA 01562                                                        Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Utility
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes




                                                                               Official Form 106E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 8
                                                                                                       Case 19-40673          Doc 1   Filed 04/25/19 Entered 04/25/19 15:02:16                                    Desc Main
                                                                               Debtor 1         William James Laudon III                                                                                                   Case number:
                                                                                                                                       Document     Page 29 of 67

                                                                                                                                                                                                                          Total claim

                                                                               4.30                                                              Last 4 digits of account number: -NOWN                                        $1,400.00
                                                                               EZ Pass/Pay By Plate MA
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: UNKNOWN
                                                                               27 Midstate Dr
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                                                                                                       Contingent
                                                                                                                                                       Unliquidated
                                                                               Auburn MA 01501                                                         Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Other - Tolls
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.31                                                              Last 4 digits of account number: -NOWN                                          $150.00
                                                                               Harrington Memorial Hosp.
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: UNKNOWN
                                                                               100 South Street
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                                                                                                       Contingent
                                                                                                                                                       Unliquidated
                                                                               Southbridge MA 01550                                                    Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Medical
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.32                                                              Last 4 digits of account number: -5-31                                           $75.00
                                                                               I.C. System, Inc.
                                                                                                                                                 When was the debt incurred: 03/05/2019
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               Nonpriority Creditor's Name
                                                                               444 Hwy 96 East
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                               P.o. Box 64378                                                          Contingent
                                                                                                                                                       Unliquidated
                                                                               Saint Paul MN 55164                                                     Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Medical
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.33                                                              Last 4 digits of account number: -4915                                        $1,073.00
                                                                               Kohls Capone
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: 04/2013
                                                                               Attn: Bankruptcy
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                               PO Box 30285                                                            Contingent
                                                                                                                                                       Unliquidated
                                                                               Salt Lake City UT 84130                                                 Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Credit Card
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes




                                                                               Official Form 106E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 9
                                                                                                       Case 19-40673          Doc 1   Filed 04/25/19 Entered 04/25/19 15:02:16                                    Desc Main
                                                                               Debtor 1         William James Laudon III                                                                                                   Case number:
                                                                                                                                       Document     Page 30 of 67

                                                                                                                                                                                                                          Total claim

                                                                               4.34                                                              Last 4 digits of account number: -5946                                        $4,956.19
                                                                               LVNV Funding LLC
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: UNKNOWN
                                                                               200 Meeting St., Ste #206
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                                                                                                       Contingent
                                                                                                                                                       Unliquidated
                                                                               Greenville SC 29601                                                     Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Collection Account
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.35                                                              Last 4 digits of account number: -0840                                          $738.00
                                                                               Macys Dsnb
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: 04/2015
                                                                               Attn: Bankruptcy
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                               9111 Duke Boulevard                                                     Contingent
                                                                                                                                                       Unliquidated
                                                                               Mason OH 45040                                                          Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify ChargeAccount
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.36                                                              Last 4 digits of account number: -9656                                          $500.00
                                                                               Macys Dsnb
                                                                                                                                                 When was the debt incurred: 01/2016
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               Nonpriority Creditor's Name
                                                                               Attn: Bankruptcy
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                               9111 Duke Boulevard                                                     Contingent
                                                                                                                                                       Unliquidated
                                                                               Mason OH 45040                                                          Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Credit Card
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.37                                                              Last 4 digits of account number: -1507                                        $1,011.89
                                                                               Midland Funding, LLC
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: 04/24/2008
                                                                               2365 Northside Dr
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                               Ste 300                                                                 Contingent
                                                                                                                                                       Unliquidated
                                                                               San Diego CA 92108                                                      Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Collection Account
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes




                                                                               Official Form 106E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 10
                                                                                                       Case 19-40673          Doc 1   Filed 04/25/19 Entered 04/25/19 15:02:16                                    Desc Main
                                                                               Debtor 1         William James Laudon III                                                                                                   Case number:
                                                                                                                                       Document     Page 31 of 67

                                                                                                                                                                                                                          Total claim

                                                                               4.38                                                              Last 4 digits of account number: -5592                                        $5,788.00
                                                                               Midland Funding, LLC
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: 02/2017
                                                                               2365 Northside Dr
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                               Ste 300                                                                 Contingent
                                                                                                                                                       Unliquidated
                                                                               San Diego CA 92108                                                      Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Collection Account
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.39                                                              Last 4 digits of account number: -5015                                        $1,812.84
                                                                               National Grid
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: UNKNOWN
                                                                               P.O. Box 960
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                                                                                                       Contingent
                                                                                                                                                       Unliquidated
                                                                               Northborough MA 01532                                                   Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Utility
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.40                                                              Last 4 digits of account number: -8194                                          $731.15
                                                                               Quest Diagnostics
                                                                                                                                                 When was the debt incurred: 02/04/2019
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               Nonpriority Creditor's Name
                                                                               PO Box 740172
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                                                                                                       Contingent
                                                                                                                                                       Unliquidated
                                                                               Cincinnati OH 45274                                                     Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Medical
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.41                                                              Last 4 digits of account number: -4729                                          $393.75
                                                                               Reliant Medical Group
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: 01/19/2019
                                                                               PO Box 55471
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                                                                                                       Contingent
                                                                                                                                                       Unliquidated
                                                                               Boston MA 02205                                                         Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Medical
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes




                                                                               Official Form 106E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 11
                                                                                                       Case 19-40673          Doc 1   Filed 04/25/19 Entered 04/25/19 15:02:16                                    Desc Main
                                                                               Debtor 1         William James Laudon III                                                                                                   Case number:
                                                                                                                                       Document     Page 32 of 67

                                                                                                                                                                                                                          Total claim

                                                                               4.42                                                              Last 4 digits of account number: -NOWN                                        $2,100.00
                                                                               St. Vincent Hospital
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: UNKNOWN
                                                                               123 Summer Street
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                                                                                                       Contingent
                                                                                                                                                       Unliquidated
                                                                               Worcester MA 01608                                                      Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Medical
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.43                                                              Last 4 digits of account number: -7317                                        $3,742.00
                                                                               Syncb Jc Penney Dc
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: 03/2013
                                                                               Attn Bankruptcy Dpt.
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                               P.O. Box 965060                                                         Contingent
                                                                                                                                                       Unliquidated
                                                                               Orlando FL 32896                                                        Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Credit Card
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.44                                                              Last 4 digits of account number: -9531                                        $5,442.00
                                                                               SYNCB/Lowes
                                                                                                                                                 When was the debt incurred: 04/2014
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               Nonpriority Creditor's Name
                                                                               Attn: Bankruptcy
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                               PO Box 965060                                                           Contingent
                                                                                                                                                       Unliquidated
                                                                               Orlando FL 32896                                                        Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Credit Card
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.45                                                              Last 4 digits of account number: -7317                                        $3,742.00
                                                                               Syncb/Walmart
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: 03/2013
                                                                               Attn: Bankruptcy
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                               PO Box 965060                                                           Contingent
                                                                                                                                                       Unliquidated
                                                                               Orlando FL 32896                                                        Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Credit Card
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes




                                                                               Official Form 106E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 12
                                                                                                       Case 19-40673          Doc 1    Filed 04/25/19 Entered 04/25/19 15:02:16                                           Desc Main
                                                                               Debtor 1         William James Laudon III                                                                                                                   Case number:
                                                                                                                                        Document     Page 33 of 67

                                                                                                                                                                                                                                         Total claim

                                                                               4.46                                                              Last 4 digits of account number: -5181                                                        $3,430.00
                                                                               Td Bank Usa Targetcred
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: 11/2015
                                                                               Attn: Bankruptcy
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                               PO Box 9475                                                             Contingent
                                                                                                                                                       Unliquidated
                                                                               Minneapolis MN 55440                                                    Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Credit Card
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.47                                                              Last 4 digits of account number: -X294                                                           $701.60
                                                                               Town of N. Brookfield
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: 04/03/2019
                                                                               Re: Sewer Dept.
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                               PO Box 363                                                              Contingent
                                                                                                                                                       Unliquidated
                                                                               North Brookfield MA 01535                                               Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Utility - Sewer Demand
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.48                                                              Last 4 digits of account number: -0535                                                        $4,731.97
                                                                               Webster First Fed Cred
                                                                                                                                                 When was the debt incurred: 10/18/2006
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               Nonpriority Creditor's Name
                                                                               271 Greenwood St
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                                                                                                       Contingent
                                                                                                                                                       Unliquidated
                                                                               Worcester MA 01607                                                      Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Collection Account
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes



                                                                                Part 3:                  List Others to Be Notified for a Debt That You Already Listed
                                                                               5.     Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
                                                                                      example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2,
                                                                                      then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list
                                                                                      the additional creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit
                                                                                      this page.

                                                                               1                                                                                On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               Associated Credit Services, Inc.                                                 Line 4.31 of (Check one):             Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               115 Flanders Road
                                                                               Number Street                                                                    Last 4 digits of account number:
                                                                               Suite 140

                                                                               Westborough MA 01581
                                                                               City, State, ZIP Code




                                                                               Official Form 106E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                                              Page 13
                                                                                                 Case 19-40673          Doc 1   Filed 04/25/19 Entered 04/25/19 15:02:16                                    Desc Main
                                                                               Debtor 1      William James Laudon III                                                                                                        Case number:
                                                                                                                                 Document     Page 34 of 67

                                                                               2                                                                    On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               Atlantic Credit & Finance, Inc.                                      Line 4.5 of (Check one):           Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               2727 Franklin Road
                                                                               Number Street                                                        Last 4 digits of account number:


                                                                               Roanoke VA 24014
                                                                               City, State, ZIP Code



                                                                               3                                                                    On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               Bank of America                                                      Line 4.5 of (Check one):           Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               PO Box 15019
                                                                               Number Street                                                        Last 4 digits of account number:


                                                                               Wilmington DE 19886
                                                                               City, State, ZIP Code



                                                                               4                                                                    On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               Bank of America                                                      Line 4.5 of (Check one):           Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               PO Box 982234
                                                                               Number Street                                                        Last 4 digits of account number:


                                                                               El Paso TX 79998
                                                                               City, State, ZIP Code



                                                                               5                                                                    On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               Capital One Bank USA NA                                              Line 4.3 of (Check one):           Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               PO Box 30281
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               Number Street                                                        Last 4 digits of account number:


                                                                               Salt Lake City UT 84130
                                                                               City, State, ZIP Code



                                                                               6                                                                    On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               Chase Card                                                           Line 4.10 of (Check one):          Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               P.O. Box 15369
                                                                               Number Street                                                        Last 4 digits of account number:


                                                                               Wilmington DE 19850
                                                                               City, State, ZIP Code



                                                                               7                                                                    On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               Chase Card Services                                                  Line 4.10 of (Check one):          Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               PO Box 15123
                                                                               Number Street                                                        Last 4 digits of account number:


                                                                               Wilmington DE 19850-5123
                                                                               City, State, ZIP Code




                                                                               Official Form 106E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 14
                                                                                                 Case 19-40673          Doc 1   Filed 04/25/19 Entered 04/25/19 15:02:16                                    Desc Main
                                                                               Debtor 1      William James Laudon III                                                                                                        Case number:
                                                                                                                                 Document     Page 35 of 67

                                                                               8                                                                    On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               Chase Card Services                                                  Line 4.9 of (Check one):           Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               PO Box 15123
                                                                               Number Street                                                        Last 4 digits of account number:


                                                                               Wilmington DE 19850-5123
                                                                               City, State, ZIP Code



                                                                               9                                                                    On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               Citi Card                                                            Line 4.38 of (Check one):          Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               PO Box 6500
                                                                               Number Street                                                        Last 4 digits of account number:


                                                                               Sioux Falls SD 57117
                                                                               City, State, ZIP Code



                                                                               10                                                                   On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               CMRE Financial Services, Inc.                                        Line 4.42 of (Check one):          Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               3075 E. Imperial Higway
                                                                               Number Street                                                        Last 4 digits of account number:
                                                                               Ste 200

                                                                               Brea CA 92821
                                                                               City, State, ZIP Code



                                                                               11                                                                   On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               Collection                                                           Line 4.14 of (Check one):          Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               P.O. Box 64378
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               Number Street                                                        Last 4 digits of account number:


                                                                               Saint Paul MN 55164
                                                                               City, State, ZIP Code



                                                                               12                                                                   On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               Credit Protection Assn., L.P.                                        Line 4.39 of (Check one):          Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               13355 Noel Road
                                                                               Number Street                                                        Last 4 digits of account number:
                                                                               Suite 2100

                                                                               Dallas TX 75240
                                                                               City, State, ZIP Code



                                                                               13                                                                   On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               David Howard, Esq.                                                   Line 4.11 of (Check one):          Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               Schreiber Cohen
                                                                               Number Street                                                        Last 4 digits of account number:
                                                                               53 Stiles Rd., Ste. A102

                                                                               Salem NH 03079
                                                                               City, State, ZIP Code




                                                                               Official Form 106E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 15
                                                                                                 Case 19-40673          Doc 1   Filed 04/25/19 Entered 04/25/19 15:02:16                                    Desc Main
                                                                               Debtor 1      William James Laudon III                                                                                                        Case number:
                                                                                                                                 Document     Page 36 of 67

                                                                               14                                                                   On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               Delta Management Assts, Inc.                                         Line 4.4 of (Check one):           Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               100 Everett Avenue
                                                                               Number Street                                                        Last 4 digits of account number:
                                                                               PO Box 9191

                                                                               Chelsea MA 02150
                                                                               City, State, ZIP Code



                                                                               15                                                                   On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               Dudley District Ct., Clerk                                           Line 4.48 of (Check one):          Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               Re: 0664CV000535
                                                                               Number Street                                                        Last 4 digits of account number:
                                                                               279 West Main Street

                                                                               Dudley MA 01571
                                                                               City, State, ZIP Code



                                                                               16                                                                   On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               East Brookfield Clerk of Court                                       Line 4.28 of (Check one):          Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               Re: 1869CV000097
                                                                               Number Street                                                        Last 4 digits of account number:
                                                                               544 East Main St.

                                                                               East Brookfield MA 01515
                                                                               City, State, ZIP Code



                                                                               17                                                                   On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               East Brookfield Dist Ct, Clerk                                       Line 4.11 of (Check one):          Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               Re: 1869SC000151
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               Number Street                                                        Last 4 digits of account number:
                                                                               544 East Main St.

                                                                               East Brookfield MA 01515
                                                                               City, State, ZIP Code



                                                                               18                                                                   On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               Financial Recovery Svcs, Inc.                                        Line 4.46 of (Check one):          Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               PO Box 385908
                                                                               Number Street                                                        Last 4 digits of account number:


                                                                               Minneapolis MN 55438
                                                                               City, State, ZIP Code



                                                                               19                                                                   On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               Gary H. Kreppel, Esq.                                                Line 4.7 of (Check one):           Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               33 Boston Post Rd. W
                                                                               Number Street                                                        Last 4 digits of account number:
                                                                               Suite. 590

                                                                               Marlborough MA 01752
                                                                               City, State, ZIP Code




                                                                               Official Form 106E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 16
                                                                                                 Case 19-40673          Doc 1   Filed 04/25/19 Entered 04/25/19 15:02:16                                    Desc Main
                                                                               Debtor 1      William James Laudon III                                                                                                        Case number:
                                                                                                                                 Document     Page 37 of 67

                                                                               20                                                                   On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               Global Credit & Collctn. Corp.                                       Line 4.44 of (Check one):          Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               PO Box 129
                                                                               Number Street                                                        Last 4 digits of account number:


                                                                               Linden MI 48451
                                                                               City, State, ZIP Code



                                                                               21                                                                   On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               Kevin M. David, Esq.                                                 Line 4.48 of (Check one):          Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               271 Greenwood St.
                                                                               Number Street                                                        Last 4 digits of account number:
                                                                               PO Box 70505

                                                                               Worcester MA 01607
                                                                               City, State, ZIP Code



                                                                               22                                                                   On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               Kream and Kream                                                      Line 4.5 of (Check one):           Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               Mark Seitsinger, Esq.
                                                                               Number Street                                                        Last 4 digits of account number:
                                                                               536 Broad St # 5

                                                                               East Weymouth MA 02189
                                                                               City, State, ZIP Code



                                                                               23                                                                   On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               Kristina Homoleski, Esq.                                             Line 4.28 of (Check one):          Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               Midland Credit Management
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               Number Street                                                        Last 4 digits of account number:
                                                                               PO Box 66126

                                                                               Auburndale MA 02466
                                                                               City, State, ZIP Code



                                                                               24                                                                   On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               Midland Funding, LLC                                                 Line 4.11 of (Check one):          Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               2365 Northside Dr
                                                                               Number Street                                                        Last 4 digits of account number:
                                                                               Ste 300

                                                                               San Diego CA 92108
                                                                               City, State, ZIP Code



                                                                               25                                                                   On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               Midland Funding, LLC                                                 Line 4.15 of (Check one):          Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               2365 Northside Dr
                                                                               Number Street                                                        Last 4 digits of account number:
                                                                               Ste 300

                                                                               San Diego CA 92108
                                                                               City, State, ZIP Code




                                                                               Official Form 106E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 17
                                                                                                 Case 19-40673          Doc 1   Filed 04/25/19 Entered 04/25/19 15:02:16                                    Desc Main
                                                                               Debtor 1      William James Laudon III                                                                                                        Case number:
                                                                                                                                 Document     Page 38 of 67

                                                                               26                                                                   On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               National Grid                                                        Line 4.39 of (Check one):          Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               National Grid
                                                                               Number Street                                                        Last 4 digits of account number:
                                                                               P.O. Box 960

                                                                               Northborough MA 01532-0960
                                                                               City, State, ZIP Code



                                                                               27                                                                   On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               Radius Global Solutions                                              Line 4.34 of (Check one):          Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               PO Box 390846
                                                                               Number Street                                                        Last 4 digits of account number:


                                                                               Minneapolis MN 55439
                                                                               City, State, ZIP Code



                                                                               28                                                                   On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               Sears Card                                                           Line 4.38 of (Check one):          Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               PO Box 6283
                                                                               Number Street                                                        Last 4 digits of account number:


                                                                               Sioux Falls SD 57117
                                                                               City, State, ZIP Code



                                                                               29                                                                   On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               Syncb Walmart Dc                                                     Line 4.43 of (Check one):          Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               P.O. Box 965024
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               Number Street                                                        Last 4 digits of account number:


                                                                               Orlando FL 32896
                                                                               City, State, ZIP Code



                                                                               30                                                                   On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               Town of N. Brookfield                                                Line 4.47 of (Check one):          Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               Re: Sewer Dept.
                                                                               Number Street                                                        Last 4 digits of account number:
                                                                               PO Box 363

                                                                               North Brookfield MA 01535
                                                                               City, State, ZIP Code



                                                                               31                                                                   On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               United Collection Bureau, Inc.                                       Line 4.36 of (Check one):          Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               5620 Southwyck Boulevard
                                                                               Number Street                                                        Last 4 digits of account number:
                                                                               Suite 206

                                                                               Toledo OH 43614
                                                                               City, State, ZIP Code




                                                                               Official Form 106E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 18
                                                                                                 Case 19-40673                           Doc 1              Filed 04/25/19 Entered 04/25/19 15:02:16                                                         Desc Main
                                                                               Debtor 1      William James Laudon III                                                                                                                                                        Case number:
                                                                                                                                                             Document     Page 39 of 67

                                                                               32                                                                                                             On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               Worcester District CT, Clerk                                                                                   Line 4.5 of (Check one):                  Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               Re: 0862SP000562
                                                                               Number Street                                                                                                  Last 4 digits of account number:
                                                                               225 Main St.

                                                                               Worcester MA 01608
                                                                               City, State, ZIP Code



                                                                               33                                                                                                             On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               Worcester District CT, Clerk                                                                                   Line 4.5 of (Check one):                  Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               Re: 0762CV003021
                                                                               Number Street                                                                                                  Last 4 digits of account number:
                                                                               225 Main St.

                                                                               Worcester MA 01608
                                                                               City, State, ZIP Code



                                                                               34                                                                                                             On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               Worcester District CT, Clerk                                                                                   Line 4.7 of (Check one):                  Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               Re: 0762SC000158
                                                                               Number Street                                                                                                  Last 4 digits of account number:
                                                                               225 Main St.

                                                                               Worcester MA 01608
                                                                               City, State, ZIP Code



                                                                               35                                                                                                             On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               Worcester District CT, Clerk                                                                                   Line 4.37 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               Re: 0862SC001507
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               Number Street                                                                                                  Last 4 digits of account number:
                                                                               225 Main St.

                                                                               Worcester MA 01608
                                                                               City, State, ZIP Code




                                                                                Part 4:                Add the Amounts for Each Type of Unsecured Claim
                                                                               6.    Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159.
                                                                                     Add the amounts for each type of unsecured claim.

                                                                                                                                                                                                                                                               Total claim

                                                                               Total
                                                                               claims from
                                                                               Part 1              6a. Domestic support obligations .................................................................................................                  6a.                 $0.00

                                                                                                   6b. Taxes and certain other debts you owe the government .....................................................                                      6b.                 $0.00

                                                                                                   6c. Claims for death or personal injury while you were intoxicated..........................................                                        6c.                 $0.00

                                                                                                   6d. Other. Add all other priority unsecured claims. Write that amount here.....................................                                     6d.                 $0.00

                                                                                                   6e. Total Add lines 6a through 6d. ...................................................................................................              6e.                 $0.00

                                                                               Total
                                                                               claims from
                                                                               Part 2              6f. Student loans .............................................................................................................................     6f.                 $0.00

                                                                                                   6g. Obligations arising out of a separation agreement or divorce that you did not report as
                                                                                                   priority claims .................................................................................................................................   6g.                 $0.00

                                                                                                   6h. Debts to pension or profit-sharing plans, and other similar debts......................................                                         6h.                 $0.00

                                                                                                   6i. Other. Add all other nonpriority unsecured claims. Write that amount here................................                                       6i.         $125,779.03




                                                                               Official Form 106E/F                                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                                              Page 19
                                                                                            Case 19-40673                        Doc 1             Filed 04/25/19 Entered 04/25/19 15:02:16                                                    Desc Main
                                                                               Debtor 1   William James Laudon III                                                                                                                                            Case number:
                                                                                                                                                    Document     Page 40 of 67

                                                                                                                                                                                                                                                Total claim

                                                                                             6j. Total. Add lines 6f through 6i. .....................................................................................................   6j.       $125,779.03
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               Official Form 106E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                                      Page 20
                                                                                                 Case 19-40673             Doc 1      Filed 04/25/19 Entered 04/25/19 15:02:16                               Desc Main
                                                                                                                                       Document     Page 41 of 67

                                                                                    Fill in this information to identify your case:

                                                                                    Debtor 1        William James Laudon III

                                                                                    Debtor 2        Dena Michelle Laudon
                                                                                    (Spouse, if filing)                                                                                                      Check if this is an amended
                                                                                                                                                                                                             filing
                                                                                    United States Bankruptcy Court for the District of Massachusetts

                                                                                    Case number
                                                                                    (If known)



                                                                               Official Form 106G
                                                                               Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15


                                                                               Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
                                                                               information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
                                                                               additional pages, write your name and case number (if known).

                                                                               1.    Do you have any executory contracts or unexpired leases?
                                                                                         No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
                                                                                         Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               Official Form 106G                                Schedule G: Executory Contracts and Unexpired Leases                                               Page 1
                                                                                                 Case 19-40673             Doc 1   Filed 04/25/19 Entered 04/25/19 15:02:16                        Desc Main
                                                                                                                                    Document     Page 42 of 67

                                                                                    Fill in this information to identify your case:

                                                                                    Debtor 1        William James Laudon III

                                                                                    Debtor 2        Dena Michelle Laudon
                                                                                    (Spouse, if filing)                                                                                            Check if this is an amended
                                                                                                                                                                                                   filing
                                                                                    United States Bankruptcy Court for the District of Massachusetts

                                                                                    Case number
                                                                                    (If known)



                                                                               Official Form 106H
                                                                               Schedule H: Your Codebtors                                                                                                            12/15


                                                                               Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
                                                                               people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
                                                                               fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages,
                                                                               write your name and case number (if known). Answer every question.

                                                                               1.    Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)
                                                                                         No
                                                                                         Yes

                                                                               2.    Within the last 8 years, have you lived in a community property state or territory? (Community property states and
                                                                                     territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
                                                                                           No. Go to line 3.
                                                                                           Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
                                                                                                No
                                                                                                Yes. In which community state or territory did you live? . Fill in the name and current address of that person.
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               3.    In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List
                                                                                     the person shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed
                                                                                     the creditor on Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form
                                                                                     106G). Use Schedule D, Schedule E/F, or Schedule G to fill out Column 2.

                                                                               Column 1: Your codebtor                                                                  Column 2: The creditor to whom you owe the debt

                                                                                                                                                                        Check all schedules that apply

                                                                               3.1                                                                                          Schedule D, line 2.3
                                                                                     Beata Chiras                                                                           Schedule E/F, line
                                                                                     Name                                                                                   Schedule G, line
                                                                                     11030 SW 54th Street
                                                                                     Number Street



                                                                                     Fort Lauderdale FL 33328
                                                                                     City, State, ZIP Code



                                                                               3.2                                                                                          Schedule D, line
                                                                                     Robin A. Laudon                                                                        Schedule E/F, line 4.48
                                                                                     Name                                                                                   Schedule G, line
                                                                                     47 Fairlawn Circle
                                                                                     Number Street



                                                                                     Shrewsbury MA 01545
                                                                                     City, State, ZIP Code




                                                                               Official Form 106H                                          Schedule H: Your Codebtors                                                    Page 1
                                                                                                 Case 19-40673             Doc 1    Filed 04/25/19 Entered 04/25/19 15:02:16                       Desc Main
                                                                                                                                     Document     Page 43 of 67

                                                                                    Fill in this information to identify your case:

                                                                                    Debtor 1        William James Laudon III
                                                                                                                                                                                              Check if this is:
                                                                                    Debtor 2        Dena Michelle Laudon
                                                                                                                                                                                                  An amended filing
                                                                                    (Spouse, if filing)
                                                                                                                                                                                                  A supplement showing
                                                                                                                                                                                                  post-petition chapter 13
                                                                                    United States Bankruptcy Court for the District of Massachusetts
                                                                                                                                                                                                  income as of
                                                                                    Case number
                                                                                    (If known)



                                                                               Official Form 106I
                                                                               Schedule I: Your Income                                                                                                                12/15


                                                                               Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
                                                                               supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
                                                                               spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
                                                                               attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


                                                                                Part 1:              Describe Employment
                                                                               1.    Fill in your employment                                               Debtor 1                        Debtor 2 or non-filing spouse
                                                                                     information                           Employment status                  Employed                       Employed
                                                                                                                                                              Not employed                   Not employed
                                                                                     If you have more than one job,
                                                                                     attach a separate page with           Occupation                      sheet metal craftsman           Registered Nurse
                                                                                     information about additional          Employer's name                 Wellesley College               Harrington Memorial Hosp.
                                                                                     employers.                            Employer's address              106 Central St.                 100 South Street
                                                                                                                                                           Wellesley Hills, MA 02481       Southbridge, MA 01550
                                                                                     Include part-time, seasonal, or
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                     self-employed work.                   How long employed there?        Employment Ended 12/08/2018     Employment Ended December 2018

                                                                                     Occupation may include student or
                                                                                     homemaker, if it applies.


                                                                                                                           Occupation                                                      Registered Nurse
                                                                                                                           Employer's name                                                 Visiting Nurse Assn. of So. Worc.
                                                                                                                                                                                           County
                                                                                                                           Employer's address                                              534 School Street
                                                                                                                                                                                           PO Box 368
                                                                                                                                                                                           Webster, MA 01570
                                                                                                                           How long employed there?                                        Employment Began 01/18/2019


                                                                                                                           Occupation
                                                                                                                           Employer's name
                                                                                                                           Employer's address
                                                                                                                           How long employed there?


                                                                                                                           Occupation                      Unemployment
                                                                                                                           Employer's name                 Commonwealth of Mass
                                                                                                                           Employer's address              Dpt. of Unemplmt Assistance
                                                                                                                                                           19 Standord St.
                                                                                                                                                           Boston, MA 02114
                                                                                                                           How long employed there?        From 12/02/2019 to 11/30/2019


                                                                                Part 2:              Give Details About Monthly Income

                                                                               Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space.



                                                                               Official Form 106I                                               Schedule I: Your Income                                                   Page 1
                                                                                             Case 19-40673              Doc 1        Filed 04/25/19 Entered 04/25/19 15:02:16              Desc Main
                                                                               Debtor 1    William James Laudon III                                                                                      Case number:
                                                                                                                                      Document     Page 44 of 67
                                                                               Including your non-filing spouse unless you are separated.

                                                                               If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
                                                                               below. If you need more space, attach a separate sheet to this form.


                                                                                                                                                                                                    For Debtor 2
                                                                                                                                                                                                         or
                                                                                                                                                                                    For Debtor 1
                                                                                                                                                                                                     non-filing
                                                                                                                                                                                                      spouse
                                                                               2.   List monthly gross wages, salary, and commissions before all payroll deductions).          2.      $4,773.33        $4,037.76
                                                                                    If not paid monthly, calculate what the monthly wage would be.

                                                                               3.   Estimate and list monthly overtime pay.                                                    3.       $213.33              $0.00
                                                                               4.   Calculate gross income. Add line 2 + line 3.                                               4.      $4,986.66        $4,037.76
                                                                               5.   List All payroll deductions:

                                                                                    5a. Tax, Medicare, and Social Security deductions                                         5a.       $822.89           $555.78
                                                                                    5b. Mandatory contributions for retirement plans                                          5b.          $0.00             $0.00
                                                                                    5c. Voluntary contributions for retirement plans                                          5c.          $0.00             $0.00
                                                                                    5d. Required repayments of retirement fund loans                                          5d.          $0.00             $0.00
                                                                                    5e. Insurance                                                                             5e.       $267.62           $335.18
                                                                                    5f.   Domestic support obligations                                                        5f.          $0.00             $0.00
                                                                                    5g. Union dues                                                                            5g.        $26.00              $0.00
                                                                                    5h. Other deductions. Specify:                                                            5h.          $0.00             $0.00
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               6.   Add the payroll deductions. Add lines 5a through 5h                                        6.      $1,116.52          $890.97
                                                                               7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                        7.      $3,870.14        $3,146.79
                                                                               8.   List all other income regularly received:

                                                                                    8a. Net income from rental property and from operating a business, profession,            8a.          $0.00             $0.00
                                                                                        or farm

                                                                                          Attach a statement for each property and business showing gross receipts,
                                                                                          ordinary and necessary business expenses, and the total monthly net income.

                                                                                    8b. Interest and dividends                                                                8b.          $0.00             $0.00
                                                                                    8c. Family support payments that you, a non-filing spouse, or a dependent                 8c.          $0.00             $0.00
                                                                                        regularly receive

                                                                                          Include alimony, spousal support, child support, maintenance, divorce settlement,
                                                                                          and property settlement.

                                                                                    8d. Unemployment compensation                                                             8d.          $0.00             $0.00
                                                                                    8e. Social Security                                                                       8e.          $0.00             $0.00
                                                                                    8f.   Other government assistance that you regularly receive                              8f.          $0.00             $0.00
                                                                                          Include cash assistance and the value (if known) of any non-cash assistance that
                                                                                          you receive, such as food stamps (benefits under the Supplemental Nutrition
                                                                                          Assistance Program) or housing subsidies. Specify:

                                                                                    8g. Pension or retirement income                                                          8g.          $0.00             $0.00
                                                                                    8h. Other monthly income. Specify:                                                        8h.          $0.00             $0.00




                                                                               Official Form 106I                                              Schedule I: Your Income                                         Page 2
                                                                                               Case 19-40673            Doc 1        Filed 04/25/19 Entered 04/25/19 15:02:16                      Desc Main
                                                                               Debtor 1    William James Laudon III                                                                                           Case number:
                                                                                                                                      Document     Page 45 of 67

                                                                                                                                                                                                           For Debtor 2
                                                                                                                                                                                          For Debtor 1     or non-filing
                                                                                                                                                                                                             spouse
                                                                               9.   Add all other income. Add lines 8a-8h.                                                           9.            $0.00           $0.00
                                                                               10. Calculate monthly income. Add line 7 + line 9.                                                            10.      $7,016.93
                                                                                   Add the entries in line 9 for Debtor 1 and Debtor 2 or non-filing spouse.

                                                                               11. State all other regular contributions to the expenses that you list in Schedule J                         11.           $0.00
                                                                                   (Official Form 106J).

                                                                                    Include contributions from an unmarried partner, members of your household, your
                                                                                    dependents, your roommates, and other friends or relatives.

                                                                                    Do not include any amounts already included in lines 2-10 or amounts that are not available to
                                                                                    pay expenses listed in Schedule J (Official Form 106J).

                                                                                    Specify:

                                                                               12. Add the amounts on lines 10 and 11. The result is the combined monthly income. Also                       12.
                                                                                   write that amount on the Summary of Your Assets and Liabilities and Certain Statistical                            $7,016.93
                                                                                   Information (Official Form 106Sum) if it applies.

                                                                               13. Do you expect an increase or decrease within the year after you file this form?

                                                                                                         Debtor is starting his own sole prop business, the Alan James Co.. Unemployment
                                                                                          No
                                                                                          Yes.
                                                                                                         benefits end November, 2019.
                                                                                          Explain.....
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               Official Form 106I                                              Schedule I: Your Income                                               Page 3
                                                                                                  Case 19-40673             Doc 1        Filed 04/25/19 Entered 04/25/19 15:02:16                           Desc Main
                                                                                                                                          Document     Page 46 of 67

                                                                                     Fill in this information to identify your case:

                                                                                     Debtor 1        William James Laudon III
                                                                                                                                                                                                      Check if this is:
                                                                                     Debtor 2        Dena Michelle Laudon
                                                                                                                                                                                                          An amended filing
                                                                                     (Spouse, if filing)
                                                                                                                                                                                                          A supplement showing
                                                                                                                                                                                                          post-petition chapter 13
                                                                                     United States Bankruptcy Court for the District of Massachusetts
                                                                                                                                                                                                          expenses as of
                                                                                     Case number
                                                                                     (If known)



                                                                               Official Form 106J
                                                                               Schedule J: Your Expenses                                                                                                                     12/15


                                                                               Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
                                                                               information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
                                                                               number (if known). Answer every question.


                                                                                Part 1:               Describe Your Household
                                                                                1.      Is this a joint case?

                                                                                              No. Go to line 2.
                                                                                              Yes. Does Debtor 2 live in a separate household?

                                                                                                     No.
                                                                                                     Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2

                                                                               2.     Do you have dependents?                                            Dependent's                Dependent's age            Does dependent live
                                                                                                                                  No                     relationship to Debtor                                with you?
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                      Do not list Debtor 1 or Debtor 2.           Yes. Fill out this     1 or Debtor 2
                                                                                                                                  information for        Son                        1                             No
                                                                                      Do not state the dependents'                each dependent                                                                  Yes
                                                                                      names.
                                                                                                                                                         daughter                   4                             No
                                                                                                                                                                                                                  Yes

                                                                               3.     Do your expenses include expenses of people other than yourself and your                          No
                                                                                      dependents?                                                                                       Yes


                                                                                Part 2:               Estimate Your Ongoing Monthly Expenses
                                                                               Estimate your expenses as your bankruptcy filing date unless you are using this form as supplement in a Chapter 13 case to report
                                                                               expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in
                                                                               the applicable date

                                                                               Include expenses paid for with non-cash governmental assistance if you know the value of such assistance and have included it on
                                                                               Schedule I: Your Income(Official Form 106I).


                                                                                Note: Expenses for property other than the debtor(s)' primary residence(s), if any, are reported in the Summary of Business/Real-Estate Income &
                                                                                Expense annexed to Schedule I.

                                                                                                                                                                                                                Your
                                                                                                                                                                                                              expenses
                                                                               4.     The rental or home ownership expenses for your residence. Include first                                          4.       $1,397.00
                                                                                      mortgage payments and any rent for the ground or lot.

                                                                                      If not included in line 4:

                                                                                      4a. Real estate taxes                                                                                           4a.

                                                                                      4b. Property, homeowner's, or renter's insurance                                                                4b.




                                                                               Official Form 106J                                                  Schedule J: Your Expenses                                                     Page 1
                                                                                             Case 19-40673               Doc 1     Filed 04/25/19 Entered 04/25/19 15:02:16           Desc Main
                                                                               Debtor 1   William James Laudon III                                                                                Case number:
                                                                                                                                    Document     Page 47 of 67

                                                                                                                                                                                         Your
                                                                                                                                                                                       expenses
                                                                                    4c. Home maintenance, repair, and upkeep expenses                                           4c.

                                                                                    4d. Homeowner's association or condominium dues                                             4d.

                                                                               5.   Additional mortgage payments for your residence, such as home equity loans                   5.

                                                                               6.   Utilities:

                                                                                    6a. Electricity, heat, natural gas                                                          6a.       $280.00
                                                                                    6b. Water, sewer, garbage collection                                                        6b.       $270.00
                                                                                    6c. Telephone, cell phone, Internet, satellite, and cable services                          6c.       $448.00
                                                                                    6d. Other. Specify:                                                                         6d.
                                                                                                 Heating Oil                                                                              $400.00
                                                                                                 Propane                                                                                   $16.00
                                                                                                 Website Fee for Business                                                                  $50.00
                                                                               7.   Food and housekeeping supplies                                                               7.     $1,500.00
                                                                               8.   Childcare and children’s education costs                                                     8.       $484.00
                                                                               9.   Clothing, laundry, and dry cleaning                                                          9.       $355.00
                                                                               10. Personal care products and services                                                          10.       $200.00
                                                                               11. Medical and dental expenses                                                                  11.

                                                                               12. Transportation. Include gas, maintenance, bus or train fare.                                 12.       $350.00
                                                                                   Do not include car payments.
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               13. Entertainment, clubs, recreation, newspapers, magazine, and books                            13.

                                                                               14. Charitable contributions and religious donations                                             14.

                                                                               15. Insurance.
                                                                                   Do not include insurance deducted from your pay or included in lines 4 or 20.

                                                                                    15a. Life insurance                                                                        15a.        $81.00
                                                                                    15b. Health insurance                                                                      15b.

                                                                                    15c. Vehicle insurance                                                                     15c.       $230.00
                                                                                    15d. Other insurance. Specify: N/A                                                         15d.

                                                                               16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20. Specify:    16.

                                                                                          Excise tax                                                                                       $45.83
                                                                               17. Installment or lease payments

                                                                                    17a. Automobile (2017 Ford Escape )                                                        17a.       $519.00
                                                                                    17b. Automobile (2017 Dodge Journey SXT Sport Utility 4D)                                  17b.       $568.00
                                                                                    17c. Personal Loan (Sofa)                                                                  17c.       $305.30
                                                                               18. Your payments of alimony, maintenance, and support that you did not report as                18.
                                                                                   deducted from your pay on line 5, Schedule I (Official Form 106I)

                                                                               19. Other payments you make to support others who do not live with you.                          19.
                                                                                   Specify: N/A




                                                                               Official Form 106J                                           Schedule J: Your Expenses                                   Page 2
                                                                                              Case 19-40673           Doc 1       Filed 04/25/19 Entered 04/25/19 15:02:16                             Desc Main
                                                                               Debtor 1    William James Laudon III                                                                                                  Case number:
                                                                                                                                   Document     Page 48 of 67

                                                                               20. Other real property expenses not included in lines 4 or 5 of this form or on
                                                                                   Schedule I (Official Form 106I)

                                                                                   20a. Mortgages on other property                                                                             20a.

                                                                                   20b. Real estate taxes                                                                                       20b.

                                                                                   20c. Property, homeowner's, or renter's insurance                                                            20c.

                                                                                   20d. Maintenance, repair, and upkeep expenses                                                                20d.

                                                                                   20e. Homeowner's association or condominium dues                                                             20e.

                                                                                   20f. Other. Specify:                                                                                         20f.

                                                                               21. Other. Specify:                                                                                               21.
                                                                                          Student Loan Payment - Nelnet                                                                                       $227.00
                                                                               22. Calculate your monthly expenses.

                                                                                   22a. Add lines 4 through 21.                                                                                 22a.       $7,726.13
                                                                                   22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                         22b.

                                                                                   22c. Add line 22a and 22b. The result is your monthly expenses.                                              22c.       $7,726.13


                                                                               23. Calculate your monthly net income

                                                                                   23a. Copy line 12 (your combined monthly income) from Schedule I                                             23a.       $7,016.93
                                                                                   23b. Copy your monthly expenses from line 22 above.                                                          23b.       $7,726.13
                                                                                   23c. Subtract your monthly expenses from your monthly income.                                                23c.        ($709.20)
                                                                                        The result is your monthly net income
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               24. Do you expect an increase or decrease in your expenses within the year after you file this form?

                                                                                   For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease
                                                                                   because of a modification to the terms of your mortgage?


                                                                                          No
                                                                                          Yes.
                                                                                          Explain.....




                                                                               Official Form 106J                                          Schedule J: Your Expenses                                                         Page 3
                                                                                               Case 19-40673              Doc 1        Filed 04/25/19 Entered 04/25/19 15:02:16                                    Desc Main
                                                                                                                                        Document     Page 49 of 67

                                                                                  Fill in this information to identify your case:

                                                                                  Debtor 1        William James Laudon III

                                                                                  Debtor 2        Dena Michelle Laudon
                                                                                  (Spouse, if filing)                                                                                                              Check if this is an amended
                                                                                                                                                                                                                   filing
                                                                                  United States Bankruptcy Court for the District of Massachusetts

                                                                                  Case number
                                                                                  (If known)



                                                                               Official Form 106Dec
                                                                               Declaration About an Individual Debtor’s Schedules                                                                                                    12/15


                                                                               If two married people are filing together, both are equally responsible for supplying correct information.

                                                                               You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
                                                                               obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
                                                                               years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


                                                                                   Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                                                                                          No
                                                                                          Yes. Name of person N/A. Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).

                                                                                   Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and that they
                                                                                   are true and correct.
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                   /s/ William James Laudon III                                                                                     04/25/2019
                                                                                   Signature of Debtor 1                                                                                            Date

                                                                                   /s/ Dena Michelle Laudon                                                                                         04/25/2019
                                                                                   Signature of Debtor 2                                                                                            Date




                                                                               Official Form 106Dec                                 Declaration About an Individual Debtor’s Schedules                                                   Page 1
                                                                                                 Case 19-40673             Doc 1         Filed 04/25/19 Entered 04/25/19 15:02:16                                 Desc Main
                                                                                                                                          Document     Page 50 of 67

                                                                                    Fill in this information to identify your case:

                                                                                    Debtor 1        William James Laudon III

                                                                                    Debtor 2        Dena Michelle Laudon
                                                                                    (Spouse, if filing)                                                                                                           Check if this is an amended
                                                                                                                                                                                                                  filing
                                                                                    United States Bankruptcy Court for the District of Massachusetts

                                                                                    Case number
                                                                                    (If known)



                                                                               Official Form 107
                                                                               Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                 04/19


                                                                               Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
                                                                               information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
                                                                               number (if known). Answer every question.


                                                                                Part 1:              Give Details About Your Marital Status and Where You Lived Before

                                                                               1.    What is your current marital status?
                                                                                        Married
                                                                                        Not married


                                                                               2.    During the last 3 years, have you lived anywhere other than where you live now?
                                                                                         No
                                                                                         Yes. List all of the places you lived in the last 3 years. Do not include where you live now.
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               3.    Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory?
                                                                                     (Community property states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico,
                                                                                     Texas, Washington, and Wisconsin.)
                                                                                         No
                                                                                         Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).



                                                                                Part 2:              Explain the Sources of Your Income

                                                                               4.    Did you have any income from employment or from operating a business during this year or the two previous calendar
                                                                                     years?
                                                                                     Fill in the total amount of income you received from all jobs and all businesses, including part-time activities. If you are filing a
                                                                                     joint case and you have income that you receive together, list it only once under Debtor 1.
                                                                                           No
                                                                                           Yes. Fill in the details.


                                                                                                                           Debtor 1                                                  Debtor 2

                                                                                                                           Sources of income             Gross income                Sources of income             Gross income
                                                                                                                           Check all that apply          (before deductions and      Check all that apply          (before deductions and
                                                                                                                                                         exclusions)                                               exclusions)

                                                                                     From January 1 of current                    Wages, commissions,                                      Wages, commissions,
                                                                                                                                  bonuses, tips                                            bonuses, tips
                                                                                     year until the date you                      Operating a business                                     Operating a business
                                                                                     filed for bankruptcy:                                                                                                                       $18,025.63

                                                                                     For last calendar year:                      Wages, commissions,                                      Wages, commissions,
                                                                                     (January 1 to December 31, 2018)             bonuses, tips                                            bonuses, tips
                                                                                                                                  Operating a business              $112,130.86            Operating a business

                                                                                     For the calendar year                        Wages, commissions,                                      Wages, commissions,
                                                                                                                                  bonuses, tips                                            bonuses, tips
                                                                                     before that:                                 Operating a business                                     Operating a business
                                                                                     (January 1 to December 31, 2017)                                                 $85,881.00



                                                                               Official Form 107                               Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     Page 1
                                                                                             Case 19-40673             Doc 1      Filed 04/25/19 Entered 04/25/19 15:02:16                       Desc Main
                                                                               Debtor 1   William James Laudon III                                                                                              Case number:
                                                                                                                                   Document     Page 51 of 67

                                                                               5.   Did you receive any other income during this year or the two previous calendar years?
                                                                                    Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social
                                                                                    Security, unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from
                                                                                    lawsuits; royalties; and gambling and lottery winnings. If you are filing a joint case and you have income that you received
                                                                                    together, list it only once under Debtor 1.

                                                                                    List each source and the gross income from each source separately. Do not include income that you listed in line 4.
                                                                                         No
                                                                                         Yes. Fill in the details.



                                                                                Part 3:        List Certain Payments You Made Before You Filed for Bankruptcy

                                                                               6.   Are either Debtor 1's or Debtor 2's debts primarily consumer debts?

                                                                                          No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
                                                                                              "incurred by an individual primarily for a personal, family, or household purpose."

                                                                                              During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825.00* or more?

                                                                                                   No. Go to line 7.

                                                                                                   Yes. List below each creditor to whom you paid a total of $6,825.00* or more in one or more payments and the total
                                                                                                       amount you paid that creditor. Do not include payments for domestic support obligations, such as child support
                                                                                                       and alimony. Also, do not include payments to an attorney for this bankruptcy case.

                                                                                              * Subject to adjustment on 04/01/2022 and every 3 years after that for cases filed on or after the date of adjustment.

                                                                                          Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.

                                                                                              During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                                                                                                   No. Go to line 7.
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                                   Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor.
                                                                                                       Do not include payments for domestic support obligations, such as child support and alimony. Also, do not
                                                                                                       include payments to an attorney for this bankruptcy case.

                                                                               7.   Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
                                                                                    Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general
                                                                                    partner; corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting
                                                                                    securities; and any managing agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include
                                                                                    payments for domestic support obligations, such as child support and alimony.
                                                                                         No
                                                                                         Yes. List all payments to an insider


                                                                               8.   Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt
                                                                                    that benefited an insider?
                                                                                    Include payments on debts guaranteed or cosigned by an insider.
                                                                                         No
                                                                                         Yes. List all payments that benefited an insider.



                                                                                Part 4:        Identify Legal Actions, Repossessions, and Foreclosures

                                                                               9.   Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative
                                                                                    proceeding?
                                                                                    List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support
                                                                                    or custody modifications, and contract disputes.
                                                                                         No
                                                                                         Yes. Fill in the details




                                                                               Official Form 107                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                           Page 2
                                                                                            Case 19-40673             Doc 1       Filed 04/25/19 Entered 04/25/19 15:02:16                              Desc Main
                                                                               Debtor 1   William James Laudon III                                                                                                   Case number:
                                                                                                                                   Document     Page 52 of 67

                                                                               10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached,
                                                                                   seized, or levied?
                                                                                   Check all that apply and fill in the details below.
                                                                                       No. Go to line 11.
                                                                                       Yes. Fill in the information below.


                                                                               11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off
                                                                                   any amounts from your accounts or refuse to make a payment because you owed a debt?
                                                                                       No
                                                                                       Yes. Fill in the details


                                                                                     Creditor                                         Describe the action the creditor took               Date action was   Amount
                                                                                                                                                                                          taken

                                                                                     Wells Fargo Home Mtg.                            Cash                                                     02/08/2019            $1,397.78
                                                                                     PO Box 10410
                                                                                     Des Moines, IA 50306                             Last 4 digits of account number:

                                                                                     Wells Fargo Home Mtg.                            Cash                                                     03/18/2019            $1,397.78
                                                                                     PO Box 10410
                                                                                     Des Moines, IA 50306                             Last 4 digits of account number:

                                                                                     Wells Fargo Home Mtg.                            Cash                                                     04/25/2019            $1,397.78
                                                                                     PO Box 10410
                                                                                     Des Moines, IA 50306                             Last 4 digits of account number:

                                                                               12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit
                                                                                   of creditors, a court-appointed receiver, a custodian, or another official?
                                                                                        No
                                                                                        Yes
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                Part 5:         List Certain Gifts and Contributions

                                                                               13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
                                                                                       No
                                                                                       Yes. Fill in the details for each gift.


                                                                                     Gifts with a total value of more than $600       Describe the gifts                                  Dates you gave    Value
                                                                                     per person                                                                                           the gifts

                                                                                     William James Laudon III                         Cash                                                     12/19/2018            $1,061.44
                                                                                     5 Chase Rd.
                                                                                     North Brookfield, MA 01535

                                                                                     Person's relationship to you: Debtor

                                                                               14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than
                                                                                   $600 to any charity?
                                                                                       No
                                                                                       Yes. Fill in the details of each gift or contribution



                                                                                Part 6:         List Certain Losses

                                                                               15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft,
                                                                                   fire, other disaster, or gambling?
                                                                                         No
                                                                                         Yes. Fill in the details



                                                                                Part 7:         List Certain Payments or Transfers




                                                                               Official Form 107                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                               Page 3
                                                                                            Case 19-40673            Doc 1      Filed 04/25/19 Entered 04/25/19 15:02:16                              Desc Main
                                                                               Debtor 1   William James Laudon III                                                                                               Case number:
                                                                                                                                 Document     Page 53 of 67

                                                                               16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any
                                                                                   property to anyone you consulted about seeking bankruptcy or preparing a bankruptcy petition?
                                                                                   Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.
                                                                                        No
                                                                                        Yes. Fill in the details


                                                                                     Person who was paid                            Description and value of any property               Date payment      Amount of payment
                                                                                                                                    transferred                                         or transfer
                                                                                                                                                                                        was made

                                                                                     Ginger B. Kelly, Esq.                          Expense & fee retainer (including any                    04/04/2019          $2,835.00
                                                                                     167 Carpenter Hill Road                        retainer for the filing fee)
                                                                                     Charlton, MA 01507

                                                                                     Email or website address:
                                                                                     AttorneyGingerKelly@gmail.com

                                                                                     Person Who Made the Payment if Not
                                                                                     You:

                                                                                     www.debtorcc.org                               Fee for § 109(h)(1) briefing by approved                 04/08/2018             $14.95
                                                                                                                                    nonprofit budget and credit counseling
                                                                                     Email or website address:                      agency
                                                                                     www.debtorcc.org

                                                                                     Person Who Made the Payment if Not
                                                                                     You:

                                                                                     The Law Offices of Ginger B. Kelly             Cash                                                     04/04/2019          $2,835.00
                                                                                     167 Carpenter Hill Rd.
                                                                                     Charlton, MA 01507

                                                                                     Email or website address:
                                                                                     attorneygingerkelly@gmail.com
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                     Person Who Made the Payment if Not
                                                                                     You:

                                                                                     DebtorCC.Inc.                                  Cash                                                     04/08/2019             $14.95
                                                                                     378 Summit Ave
                                                                                     Jersey City, NJ 07306

                                                                                     Email or website address:

                                                                                     Person Who Made the Payment if Not
                                                                                     You:

                                                                               17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any
                                                                                   property to anyone who promised to help you deal with your creditors or to make payments to your creditors?
                                                                                   Do not include any payment or transfer that you listed on line 16.
                                                                                       No
                                                                                       Yes. Fill in the details.


                                                                               18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other
                                                                                   than property transferred in the ordinary course of your business or financial affairs?
                                                                                   Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your
                                                                                   property). Do not include gifts and transfers that you have already listed on this statement.
                                                                                        No
                                                                                        Yes. Fill in the details


                                                                               19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of
                                                                                   which you are a beneficiary? (These are often called asset-protection devices.)
                                                                                       No
                                                                                       Yes. Fill in the details




                                                                               Official Form 107                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                             Page 4
                                                                                             Case 19-40673            Doc 1      Filed 04/25/19 Entered 04/25/19 15:02:16                     Desc Main
                                                                               Debtor 1    William James Laudon III                                                                                        Case number:
                                                                                                                                  Document     Page 54 of 67

                                                                                Part 8:         List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

                                                                               20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your
                                                                                   benefit, closed, sold, moved, or transferred?
                                                                                   Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
                                                                                   brokerage houses, pension funds, cooperatives, associations, and other financial institutions.
                                                                                        No
                                                                                        Yes. Fill in the details


                                                                               21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository
                                                                                   for securities, cash, or other valuables?
                                                                                        No
                                                                                        Yes. Fill in the details.


                                                                               22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
                                                                                      No
                                                                                      Yes. Fill in the details.



                                                                                Part 9:         Identify Property You Hold or Control for Someone Else

                                                                               23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or
                                                                                   hold in trust for someone.
                                                                                       No
                                                                                       Yes. Fill in the details.



                                                                                Part 10:        Give Details About Environmental Information
                                                                               For the purpose of Part 10, the following definitions apply:
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                    Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
                                                                                    hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including
                                                                                    statutes or regulations controlling the cleanup of these substances, wastes, or material.
                                                                                    Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it
                                                                                    or used to own, operate, or utilize it, including disposal sites.
                                                                                    Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
                                                                                    hazardous material, pollutant, contaminant, or similar term.

                                                                               Report all notices, releases, and proceedings that you know about, regardless of when they occurred.


                                                                               24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an
                                                                                   environmental law?
                                                                                       No
                                                                                       Yes. Fill in the details


                                                                               25. Have you notified any governmental unit of any release of hazardous material?
                                                                                      No
                                                                                      Yes. Fill in the details


                                                                               26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements
                                                                                   and orders.
                                                                                       No
                                                                                       Yes. Fill in the details



                                                                                Part 11:        Give Details About Your Business or Connections to Any Business




                                                                               Official Form 107                       Statement of Financial Affairs for Individuals Filing for Bankruptcy                       Page 5
                                                                                             Case 19-40673            Doc 1       Filed 04/25/19 Entered 04/25/19 15:02:16                              Desc Main
                                                                               Debtor 1    William James Laudon III                                                                                                  Case number:
                                                                                                                                   Document     Page 55 of 67

                                                                               27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any
                                                                                   business?
                                                                                           A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
                                                                                           A member of a limited liability company (LLC) or limited liability partnership (LLP)
                                                                                           A partner in a partnership
                                                                                           An officer, director, or managing executive of a corporation
                                                                                           An owner of at least 5% of the voting or equity securities of a corporation

                                                                                          No. None of the above applies. Go to Part 12.
                                                                                          Yes. Check all that apply above and fill in the details below for each business.

                                                                                     Business name and address                     Describe the nature of the business                Employer identification number
                                                                                                                                   and identify the accountant or                     (Do not include SSN or ITIN)
                                                                                                                                   bookkeeper                                         Dates business existed

                                                                                     Alan James Co.                                Handmade Leather Goods                             (Same as SSN/ITIN)
                                                                                     5 Chase Rd.
                                                                                     North Brookfield, MA 01535                    N/A                                                03/01/2019 to Present

                                                                               28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business?
                                                                                   Include all financial institutions, creditors, or other parties.
                                                                                       No
                                                                                       Yes. Fill in the details below.



                                                                                Part 12:        Sign Below
                                                                               I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the
                                                                               answers are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by
                                                                               fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C.
                                                                               §§ 152, 1341, 1519, and 3571.


                                                                                    /s/ William James Laudon III                                                                               04/25/2019
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                    Signature of Debtor 1                                                                                      Date

                                                                                    /s/ Dena Michelle Laudon                                                                                   04/25/2019
                                                                                    Signature of Debtor 2                                                                                      Date


                                                                                    Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
                                                                                             No
                                                                                             Yes

                                                                                    Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
                                                                                             No
                                                                                             Yes. Name of person N/A -- the BkAssist software used to prepare this petition is licensed for use only by
                                                                                             attorneys.




                                                                               Official Form 107                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                               Page 6
                                                                                               Case 19-40673             Doc 1      Filed 04/25/19 Entered 04/25/19 15:02:16                               Desc Main
                                                                                                                                     Document     Page 56 of 67

                                                                                  Fill in this information to identify your case:

                                                                                  Debtor 1        William James Laudon III

                                                                                  Debtor 2        Dena Michelle Laudon
                                                                                  (Spouse, if filing)                                                                                                  Check if this is an amended
                                                                                                                                                                                                       filing
                                                                                  United States Bankruptcy Court for the District of Massachusetts

                                                                                  Case number
                                                                                  (If known)



                                                                               Official Form 108
                                                                               Statement of Intention for Individuals Filing Under Chapter 7                                                                             12/15


                                                                               If you are an individual filing under chapter 7, you must fill out this form if:

                                                                                    creditors have claims secured by your property, or
                                                                                    you have leased personal property and the lease has not expired.

                                                                               You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
                                                                               whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.

                                                                               If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
                                                                               sign and date the form.

                                                                               Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
                                                                               write your name and case number (if known).


                                                                                Part 1:            List Your Creditors Who Hold Secured Claims
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               For any creditors that you listed in Part 1 of Schedule D: Creditors Who Hold Claims Secured by Property (Official Form 106D), fill
                                                                               in the information below.


                                                                                    Identify the creditor and the property that is collateral    What do you intend to do with the property that             Did you claim the
                                                                                                                                                 secures a debt?                                             property as exempt
                                                                                                                                                                                                             on Schedule C?

                                                                                    Ford Motor Credit Comp                                            Surrender the property.                                    No
                                                                                                                                                      Retain the property and redeem it.                         Yes
                                                                                    2017 Ford Escape                                                  Retain the property and enter into a Reaffirmation
                                                                                                                                                      Agreement.
                                                                                                                                                      Retain the property and [explain]: Continue to pay
                                                                                                                                                      the obligation as permitted by applicable
                                                                                                                                                      non-bankruptcy law

                                                                                    Progressive Leasing                                               Surrender the property.                                    No
                                                                                                                                                      Retain the property and redeem it.                         Yes
                                                                                    Sofa                                                              Retain the property and enter into a Reaffirmation
                                                                                                                                                      Agreement.
                                                                                                                                                      Retain the property and [explain]: Continue to pay
                                                                                                                                                      the obligation as permitted by applicable
                                                                                                                                                      non-bankruptcy law

                                                                                    Santander Consumer Usa                                            Surrender the property.                                    No
                                                                                                                                                      Retain the property and redeem it.                         Yes
                                                                                    2017 Dodge Journey SXT Sport Utility 4D                           Retain the property and enter into a Reaffirmation
                                                                                                                                                      Agreement.
                                                                                                                                                      Retain the property and [explain]: Continue to pay
                                                                                                                                                      the obligation as permitted by applicable
                                                                                                                                                      non-bankruptcy law




                                                                               Official Form 108                             Statement of Intention for Individuals Filing Under Chapter 7                                   Page 1
                                                                                            Case 19-40673              Doc 1        Filed 04/25/19 Entered 04/25/19 15:02:16                              Desc Main
                                                                               Debtor 1   William James Laudon III                                                                                                    Case number:
                                                                                                                                     Document     Page 57 of 67

                                                                                    Identify the creditor and the property that is collateral   What do you intend to do with the property that             Did you claim the
                                                                                                                                                secures a debt?                                             property as exempt
                                                                                                                                                                                                            on Schedule C?

                                                                                    Webster First Fed Cred                                           Surrender the property.                                    No
                                                                                                                                                     Retain the property and redeem it.                         Yes
                                                                                    5 Chase Rd., N Brookfield, MA                                    Retain the property and enter into a Reaffirmation
                                                                                                                                                     Agreement.
                                                                                                                                                     Retain the property and [explain]: Avoid this lien
                                                                                                                                                     pursuant to § 522(f)

                                                                                    Wells Fargo Bank, N.A.                                           Surrender the property.                                    No
                                                                                                                                                     Retain the property and redeem it.                         Yes
                                                                                    5 Chase Rd., N Brookfield, MA                                    Retain the property and enter into a Reaffirmation
                                                                                                                                                     Agreement.
                                                                                                                                                     Retain the property and [explain]: Continue to pay
                                                                                                                                                     the obligation as permitted by applicable
                                                                                                                                                     non-bankruptcy law


                                                                                Part 2:        List Your Unexpired Personal Property Leases
                                                                               For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form
                                                                               106G), fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease
                                                                               period has not yet ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. §
                                                                               365(p)(2).


                                                                                    Describe your unexpired personal property lease                                                                         Will the lease be
                                                                                                                                                                                                            assumed?


                                                                                Part 3:        Sign Below
                                                                               Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any
                                                                               personal property that is subject to an unexpired lease.
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                    /s/ William James Laudon III                                                                            04/25/2019
                                                                                    Signature of Debtor 1                                                                                   Date

                                                                                    /s/ Dena Michelle Laudon                                                                                04/25/2019
                                                                                    Signature of Debtor 2                                                                                   Date




                                                                               Official Form 108                            Statement of Intention for Individuals Filing Under Chapter 7                                       Page 2
                                                                                  Case 19-40673        Doc 1     Filed 04/25/19 Entered 04/25/19 15:02:16               Desc Main
                                                                                                                  Document     Page 58 of 67

                                                                                                       United States Bankruptcy Court
                                                                                                               District of Massachusetts
                                                                                                                  Worcester Division


                                                                               In re: Laudon, William and Dena                        Case No.



                                                                                                          VERIFICATION OF CREDITOR MATRIX

                                                                               I(we) verify that the attached list of creditors and the matrix file to be uploaded in this case
                                                                               are true and complete to the best of my(our) knowledge.


                                                                               /s/ William James Laudon III                                                      04/25/2019
                                                                               Debtor                                                                            Date


                                                                               /s/ Dena Michelle Laudon                                                          04/25/2019
                                                                               Joint Debtor                                                                      Date
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.
 Case 19-40673   Doc 1   Filed 04/25/19 Entered 04/25/19 15:02:16   Desc Main
                          Document     Page 59 of 67

Aes Bhea-us Bank
P.O. Box 61047
Harrisburg, PA 17106

Akram E. Rafla, D.M.D.
Western Mass Perio.
201 Boston Post Rd. W. #409
Marlborough, MA 01752

Ally Financial
Atn: Bankruptcy Dept.
PO Box 380901
Minneapolis, MN 55438

American Student Assistance
33 Arch Street, Suite 2100
Boston, MA 02110

Associated Credit Services, Inc.
115 Flanders Road
Suite 140
Westborough, MA 01581

Atlantic Credit & Finance, Inc.
2727 Franklin Road
Roanoke, VA 24014

Bank of America
Attn Bankruptcy
NCR-105-03-14 POB 26012
Greensboro, NC 27410

Bank of America
PO Box 15019
Wilmington, DE 19886

Bank of America
PO Box 982234
El Paso, TX 79998

Beata Chiras
11030 SW 54th Street
Fort Lauderdale, FL 33328
 Case 19-40673    Doc 1    Filed 04/25/19 Entered 04/25/19 15:02:16   Desc Main
                            Document     Page 60 of 67

Boston Children's Hospital
PO Box 415286
Boston, MA 02241

Capital One Bank Usa N
Attn: Bankruptcy
PO Box 15298
Wilmington, DE 19850

Capital One Bank USA NA
1680 Capital One Dr
Mc Lean, VA 22102

Capital One Bank USA NA
Client Services Inc
3451 Harry S Truman Blvd.
Saint Charles, MO 63301

Capital One Bank USA NA
PO Box 30281
Salt Lake City, UT 84130

Chase Card
P.O. Box 15369
Wilmington, DE     19850

Chase Card Services
Attn: Bankruptcy
P.O. Box 15298
Wilmington, DE 19850

Chase Card Services
Correspondence
P.O. Box 15298
Wilmington, DE 19850

Chase Card Services
PO Box 15123
Wilmington, DE 19850-5123

Citi Card
PO Box 6500
Sioux Falls, SD     57117
 Case 19-40673   Doc 1    Filed 04/25/19 Entered 04/25/19 15:02:16   Desc Main
                           Document     Page 61 of 67

Citizens Bank NA
Central Credit Services LLC
9550 Regency Sq Blvd Su 500A
Jacksonville, FL 32225

CMRE Financial Services, Inc.
3075 E. Imperial Higway
Ste 200
Brea, CA 92821

Collection
120 Corporate Blvd
Ste 100
Norfolk, VA 23502

Collection
3075 E Imperial Hwy
Brea, CA 92821

Collection
P.O. Box 118288
Carrollton, TX 75011

Collection
P.O. Box 64378
Saint Paul, MN    55164

Comenity Bnk Lane Bryant
Attn: Bankruptcy
P.O. Box 182125
Columbus, OH 43218

Credit Protection Assn., L.P.
13355 Noel Road
Suite 2100
Dallas, TX 75240

David Howard, Esq.
Schreiber Cohen
53 Stiles Rd., Ste. A102
Salem, NH 03079

Delta Management Assts, Inc.
100 Everett Avenue
PO Box 9191
Chelsea, MA 02150
 Case 19-40673   Doc 1   Filed 04/25/19 Entered 04/25/19 15:02:16   Desc Main
                          Document     Page 62 of 67

Dept Of Education Neln
121 S 13th St
Lincoln, NE 68508

Discover Fin Svcs Llc
Attn Bankruptcy
PO Box 15316
Wilmington, DE 19850

Dudley District Ct.
Re: 0664CV000038
279 W. Main St.
Dudley, MA 01571

Dudley District Ct.
Re: 0664CV000535
279 West Main Street
Dudley, MA 01571

Dudley District Ct., Clerk
Re: 0664CV000535
279 West Main Street
Dudley, MA 01571

Dumpster Services LLC
PO Box 192
Spencer, MA 01562

East Brookfield Clerk of Court
Re: 1869CV000097
544 East Main St.
East Brookfield, MA 01515

East Brookfield Dist Ct, Clerk
Re: 1869SC000151
544 East Main St.
East Brookfield, MA 01515

EZ Pass/Pay By Plate MA
27 Midstate Dr
Auburn, MA 01501

Financial Recovery Svcs, Inc.
PO Box 385908
Minneapolis, MN 55438
 Case 19-40673   Doc 1    Filed 04/25/19 Entered 04/25/19 15:02:16   Desc Main
                           Document     Page 63 of 67

Ford Motor Credit Comp
P.O. Box Box 542000
Omaha, NE 68154

Gary H. Kreppel, Esq.
33 Boston Post Rd. W
Suite. 590
Marlborough, MA 01752

Global Credit & Collctn. Corp.
PO Box 129
Linden, MI 48451

Harrington Memorial Hosp.
100 South Street
Southbridge, MA 01550

I.C. System, Inc.
444 Hwy 96 East
P.o. Box 64378
Saint Paul, MN 55164

Kevin M. David, Esq.
271 Greenwood St.
PO Box 70505
Worcester, MA 01607

Kevin M. David, Esq.
271 Greenwood St.
PO Box 70505
Worcester, MA 01607

Kohls Capone
Attn: Bankruptcy
PO Box 30285
Salt Lake City, UT       84130

Kream and Kream
Mark Seitsinger, Esq.
536 Broad St # 5
East Weymouth, MA 02189

Kristina Homoleski, Esq.
Midland Credit Management
PO Box 66126
Auburndale, MA 02466
 Case 19-40673   Doc 1   Filed 04/25/19 Entered 04/25/19 15:02:16   Desc Main
                          Document     Page 64 of 67

LVNV Funding LLC
200 Meeting St., Ste #206
Greenville, SC 29601

Macys Dsnb
Attn: Bankruptcy
9111 Duke Boulevard
Mason, OH 45040

Macys Dsnb
P.O. Box 8218
Mason, OH 45040

Midland Funding, LLC
2365 Northside Dr
Ste 300
San Diego, CA 92108

National Grid
National Grid
P.O. Box 960
Northborough, MA    01532-0960

National Grid
P.O. Box 960
Northborough, MA    01532

Primary Residential Mtg., Inc.
1480 North 2200 West
Salt Lake City, UT 84116

Progressive Leasing
256 West Data Dr.
Draper, UT 84020

Quest Diagnostics
PO Box 740172
Cincinnati, OH 45274

Radius Global Solutions
PO Box 390846
Minneapolis, MN 55439

Reliant Medical Group
PO Box 55471
Boston, MA 02205
 Case 19-40673    Doc 1   Filed 04/25/19 Entered 04/25/19 15:02:16   Desc Main
                           Document     Page 65 of 67

Robin A. Laudon
47 Fairlawn Circle
Shrewsbury, MA 01545

Santander Consumer Usa
P.O. Box 961245
Fort Worth, TX 76161-1245

Sears Card
Citigroup
399 Park Ave
New York, NY     10043

Sears Card
PO Box 6283
Sioux Falls, SD     57117

Sears Card
Sears
PO Box 6286
Sioux Falls, SD     57117

St. Vincent Hospital
123 Summer Street
Worcester, MA 01608

Syncb Jc Penney Dc
Attn Bankruptcy Dpt.
P.O. Box 965060
Orlando, FL 32896

Syncb Walmart Dc
P.O. Box 965024
Orlando, FL 32896

SYNCB/Lowes
Attn: Bankruptcy
PO Box 965060
Orlando, FL 32896

Syncb/Walmart
Attn: Bankruptcy
PO Box 965060
Orlando, FL 32896
 Case 19-40673   Doc 1   Filed 04/25/19 Entered 04/25/19 15:02:16   Desc Main
                          Document     Page 66 of 67

Td Bank Usa Targetcred
Attn: Bankruptcy
PO Box 9475
Minneapolis, MN 55440

Town of N. Brookfield
Re: Sewer Demand 04/03/2019
PO Box 363
North Brookfield, MA 01535

Town of N. Brookfield
Re: Sewer Dept.
PO Box 363
North Brookfield, MA 01535

United Collection Bureau, Inc.
5620 Southwyck Boulevard
Suite 206
Toledo, OH 43614

Webster First Fed Cred
271 Greenwood St
Worcester, MA 01607

Wells Fargo
c/o Harmon Law
150 California St.
Newton, MA 02458

Wells Fargo Bank, N.A.
PO Box 10410
Des Moines, IA 50306

Wells Fargo Hm Mortgag
P.O. Box 10335
Des Moines, IA 50306

Worcester District CT, Clerk
Re: 0762CV003021
225 Main St.
Worcester, MA 01608

Worcester District CT, Clerk
Re: 0762SC000158
225 Main St.
Worcester, MA 01608
 Case 19-40673   Doc 1   Filed 04/25/19 Entered 04/25/19 15:02:16   Desc Main
                          Document     Page 67 of 67

Worcester District CT, Clerk
Re: 0862SC001507
225 Main St.
Worcester, MA 01608

Worcester District CT, Clerk
Re: 0862SP000562
225 Main St.
Worcester, MA 01608
